EX-10 3 ex10amend.htm EXHIBIT 10.1 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Exhibit 10.1

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

GABLES REALTY LIMITED PARTNERSHIP

The Banks Listed Herein,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Syndication Agent,

WACHOVIA SECURITIES, INC.
as Arranger,

and

JPMORGAN CHASE BANK,
as Documentation Agent

 

 

June 27, 2002

 



















 

 

TABLE OF CONTENTS

AMENDED AND RESTATED CREDIT AGREEMENT

Page                                                             

ARTICLE 1 DEFINITIONS 1 SECTION 1.01. Definitions 1 SECTION 1.02. Accounting
Terms and Determinations 17 SECTION 1.03. References 17 SECTION 1.04. Use of
Defined Terms 17 SECTION 1.05. Terminology 17 ARTICLE II THE CREDITS 18 SECTION
2.01. Commitments to Lend 18 SECTION 2.02. Method of Borrowing 18 SECTION 2.03.
Money Market Loans 20 SECTION 2.04. Notes 23 SECTION 2.05. Maturity of Loans 24
SECTION 2.06. Interest Rates 25 SECTION 2.07. Fees 27 SECTION 2.08. Optional
Termination or Reduction of Commitments 27 SECTION 2.09. Mandatory Reduction and
Termination of Commitments 28 SECTION 2.10. Optional Prepayments 28 SECTION
2.11. Mandatory Prepayments 28 SECTION 2.12. General Provisions as to Payments
29 SECTION 2.13. Computation of Interest and Fees 30 ARTICLE III CONDITIONS TO
BORROWINGS 30 SECTION 3.01. Conditions to First Borrowing 30 SECTION 3.02.
Conditions to All Borrowings 30 ARTICLE IV REPRESENTATIONS AND WARRANTIES 32
SECTION 4.01. Partnership or Corporate Existence and Power

33

SECTION 4.02. Partnership or Corporate and Governmental Authorization; No
Contravention 33 SECTION 4.03. Binding Effect 33 SECTION 4.04. Financial and
Property Information 33 SECTION 4.05. No Litigation 34 SECTION 4.06. Compliance
with ERISA 34 SECTION 4.07. Compliance with Laws; Payment of Taxes 34 SECTION
4.08. Subsidiaries 34 SECTION 4.09. Investment Company Act 34 SECTION 4.10.
Public Utility Holding Company Act 34 SECTION 4.11. Ownership of Property 35
SECTION 4.12. No Default 35 SECTION 4.13. Full Disclosure 35 SECTION 4.14.
Environmental Matters 35 SECTION 4.15. Partner Interests and Capital Stock 35
SECTION 4.16. Margin Stock 36 SECTION 4.17. Insolvency 36 SECTION 4.18.
Insurance 36 SECTION 4.19. Real Estate Investment Trust 36 ARTICLE V COVENANTS
37 SECTION 5.01. Information 37 SECTION 5.02. Inspection of Property, Books and
Records 38 SECTION 5.03. Total Secured Debt 39 SECTION 5.04. Ratio of Total Debt
to Total Assets Value 39 SECTION 5.05. Interest Coverage 39 SECTION 5.06.
Restricted Payments 39 SECTION 5.07. Loans or Advances 39 SECTION 5.08.
Purchases of Stock by Guarantors 39 SECTION 5.09. Investments 40 SECTION 5.10.
Dissolution 40 SECTION 5.11. Consolidations, Mergers and Sales of Assets 40
SECTION 5.12. Use of Proceeds 41 SECTION 5.13. Compliance with Laws; Payment of
Taxes 41 SECTION 5.14. Insurance 42 SECTION 5.15. Change in Fiscal Year 42
SECTION 5.16. Maintenance of Property; Principal Business 42 SECTION 5.17.
Environmental Notices 42 SECTION 5.18. Environmental Matters 42 SECTION 5.19.
Environmental Release 42 SECTION 5.20. Transactions with Affiliates 43 SECTION
5.21. Amendment of Other Agreements 43 SECTION 5.22. Qualification as a Real
Estate Investment Trust; General Partner 43 SECTION 5.23. Significant
Subsidiaries to be Guarantors; Election to Become Guarantor 43 SECTION 5.24.
Certain Provisions Regarding Eligible Properties 43 SECTION 5.25. Restrictions
of Certain Additional Guarantees 43 SECTION 5.26. Maintenance of Existence 44
SECTION 5.27. Ratio of Total Unencumbered Assets Value to Unsecured Funded Debt
44 SECTION 5.28. Consolidated Fixed Charges Coverage Ratio 44 ARTICLE VI
DEFAULTS 44 SECTION 6.01. Events of Default 44 SECTION 6.02. Notice of Default
46 ARTICLE VII THE ADMINISTRATIVE AGENT 46 SECTION 7.01. Appointment; Powers and
Immunities 46 SECTION 7.02. Reliance by Administrative Agent 47 SECTION 7.03.
Defaults 47 SECTION 7.04. Rights of Administrative Agent and its Affiliates as a
Bank 48 SECTION 7.05. Indemnification 48 SECTION 7.06. Consequential Damages 48
SECTION 7.07. Payee of Note Treated as Owner 48 SECTION 7.08. Nonreliance on
Administrative Agent and Other Banks 49 SECTION 7.09. Failure to Act 49 SECTION
7.10. Resignation or Removal of Administrative Agent 49 SECTION 7.11.
Administrative Agent's Right to Replace Non-Qualifying Bank 50 ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION

51

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair 51
SECTION 8.02. Illegality 51 SECTION 8.03. Increased Cost and Reduced Return 52
SECTION 8.04. Base Rate Loans Substituted for Affected Euro-Dollar Loans 53
SECTION 8.05 Compensation 53 ARTICLE IX MISCELLANEOUS 54 SECTION 9.01. Notices
54 SECTION 9.02. No Waivers 54 SECTION 9.03. Expenses; Documentary Taxes 54
SECTION 9.04. Indemnification 54 SECTION 9.05. Sharing of Setoffs 55 SECTION
9.06. Amendments and Waivers 55 SECTION 9.07. No Margin Stock Collateral 56
SECTION 9.08. Successors and Assigns 56 SECTION 9.09. Confidentiality 58 SECTION
9.10. Representation by Banks 58 SECTION 9.11. Obligations Several 58 SECTION
9.12. Georgia Law 59 SECTION 9.13. Severability 59 SECTION 9.14. Interest 59
SECTION 9.15. Interpretation 59 SECTION 9.16. Waiver of Jury Trial; Consent to
Jurisdiction 60 SECTION 9.17. Counterparts 60 SECTION 9.18. Source of Funds -
ERISA 60 SECTION 9.19. Entire Agreement 60 SECTION 9.20. More Restrictive
Agreements 60

 

 









































 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 27, 2002 among
GABLES REALTY LIMITED PARTNERSHIP, GABLES-TENNESSEE PROPERTIES, L.L.C., the
BANKS listed on the signature pages hereof, WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as Syndication Agent, WACHOVIA SECURITIES, INC., as
Arranger, and JPMORGAN CHASE BANK, as Documentation Agent.

The parties hereto agree as follows:

This Fourth Amended and Restated Credit Agreement is an amendment and
restatement of the $225,000,000 Amended and Restated Credit Agreement by and
among the Borrowers, Wachovia Bank, N.A., First Union National Bank, Chase Bank
of Texas, National Association, AmSouth Bank, Guaranty Federal Bank, F.S.B., PNC
Bank, National Association, and Commerzbank AG, New York and Grand Cayman
Branches, Wachovia Bank, N.A. , as the Administrative Agent, First Union
National Bank, as Syndication Agent and Chase Bank of Texas, National
Association, as Documentation Agent, dated as of May 13, 1998, as amended by
First Amendment to Credit Agreement dated as of June 14, 1999 and Second
Amendment to Credit Agreement dated as of November 23, 1999, as amended by that
Second Amended and Restated Credit Agreement by and among Gables Realty Limited
Partnership, Wachovia Bank, N.A., as Administrative Agent and as a Bank, First
Union National Bank, as Syndication Agent and as a Bank, The Chase Manhattan
Bank (successor by merger to Chase Bank of Texas, National Association), as
Documentation Agent and as a Bank, AmSouth Bank, PNC Bank, National Association,
SouthTrust Bank and Bank of America, N.A., dated as of August 14, 2002, as
further amended by that Third Amended and Restated Credit Agreement by and among
Gables Realty Limited Partnership, Gables-Tennessee Properties, L.L.C., Wachovia
Bank, N.A., as Administrative Agent and as a Bank, First Union National Bank, as
Syndication Agent and as a Bank, The Chase Manhattan Bank (successor by merger
to Chase Bank of Texas, National Association), as Documentation Agent and as a
Bank, AmSouth Bank, PNC Bank, National Association, SouthTrust Bank and Bank of
America, N.A., dated as of May 14, 2001 (as so amended and amended and restated,
the "Original Agreement"), which is superseded hereby.

ARTICLE I

DEFINITIONS

SECTION 1.0 Definitions.    The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:

"Acquisition Date" means the date on which a Multi-Family Property or a Joint
Venture Property is acquired.

"Adjusted London Interbank Offered Rate" has the meaning set forth in Section
2.06(c). 

"Adjusted Total Assets Value" means Total Assets Value;  provided, that in
calculating Adjusted Total Assets Value, clauses (vii), (viii), (ix) and (x) of
the definition of Total Assets Value shall be excluded.

"Administrative Agent" means Wachovia Bank, National Association, a national
banking association organized under the laws of the United States of America, in
its capacity as administrative agent for the Banks hereunder, and its successors
and permitted assigns in such capacity.

"Administrative Agent's Letter Agreement" means that certain letter agreement,
dated as of June 26th, 2002 between the Borrower and the Administrative Agent,
but only as it relates to certain fees from time to time payable by the
Borrowers to the Administrative Agent.

"Affiliate" of any relevant Person means (i) any Person that directly, or
indirectly through one or more intermediaries, controls the relevant Person (a
"Controlling Person"), (ii) any Person (other than the relevant Person or a
Subsidiary of the relevant Person) which is controlled by or is under common
control with a Controlling Person, or (iii) any Person (other than a Subsidiary
of the relevant Person) of which the relevant Person owns, directly or
indirectly, 20% or more of the common stock or equivalent equity interests.  As
used herein, the term "control" means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

"Agreement" means this Credit Agreement, together with all amendments and
supplements hereto.

"Applicable Margin" has the meaning set forth in Section 2.06(a).

"Assignee" has the meaning set forth in Section 9.08(c).

"Assignment and Acceptance" means an Assignment and Acceptance executed in
accordance with Section 9.08(c) in the form attached hereto as   Exhibit D.

"Authority" has the meaning set forth in Section 8.02.

"Bank" means each bank listed on the signature pages hereof as having a
Commitment, and its successors and assigns.

"Base Rate" means for any Base Rate Loan for any day, the rate per annum equal
to the higher as of such day of (i) the Prime Rate, or (ii) three quarters of
one percent above the Federal Funds Rate.  For purposes of determining the Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

"Base Rate Loan" means a Loan which bears or is to bear interest at a rate based
upon the Base Rate, and is to be made as a Base Rate Loan pursuant to the
applicable Notice of Borrowing, Section 2.02(f), or Article VIII, as applicable.

"Borrowers" means, individually and collectively, as the context shall require,
the Parent and Gables-TN, as joint and several obligors for all purposes under
this Agreement and the Notes.

"Borrowing" means a borrowing hereunder consisting of Syndicated Loans or Money
Market Loans.  A Borrowing is a "Syndicated Borrowing" if such Loans are
Syndicated Loans, a "Euro-Dollar Borrowing" if such Loans are Euro-Dollar Loans,
a "Money Market Borrowing" if such Loans are Money Market Loans and a "Fixed
Rate Borrowing" if such Loans are Fixed Rate Loans.

"Borrowing Base" means the sum of each of the following, as determined by
reference to the most recent Borrowing Base Certificate furnished pursuant to
Section 3.01(h) or Section 5.01(h), as applicable:

 (i)             an amount equal to the product of: (x) 7.22222; times (y) the
Net Operating Income for the 12 month period ending on the last day of the month
just ended prior to the date of determination, from each Eligible Property which
either was on average at least 90% Economically Occupied during, or with respect
to which the Acquisition Date or the Construction Period Termination Date
occurred prior to the commencement of, such 12 month period; provided, that if
an Eligible Property satisfies the criteria set forth in both this clause (i)
and in clause (ii) below, it shall be included in the calculations only in this
clause (i); plus

(ii)             an amount equal to the product of: (x) 28.88889; times (y) the
Net Operating Income for the 3 month period ending on the last day of the month
just ended prior to the date of determination, from each Eligible Property with
respect to which the Acquisition Date or Construction Period Termination Date
did not occur prior to the commencement of the 12 month period ending on the
last day of the month just ended prior to the date of determination; plus

(iii)             an amount equal to the product of: (x) 0.65; times (y) the
acquisition costs of all Eligible Properties not owned for the entire three
month period ending on the last day of the month just ended prior to the date of
determination; provided, that if an Eligible Property satisfies the criteria set
forth in both this clause (iii) and in clause (ii) above, it shall be included
in the calculations only in this clause (iii); plus

(iv)             an amount equal to the lesser of: (x) 50% of the aggregate
amount of cash expenditures (including indirect costs internally allocated in
accordance with GAAP) as of the last day of the month just ended prior to the
date of determination on all Eligible Properties which consist of Properties as
to which the Construction Period Termination Date has not occurred as of such
last day of the month just ended (provided, that no more than an aggregate of
20% of such amount shall be included for land on which construction has not
commenced); and (y) 30% of the aggregate Commitments in effect on the date of
determination; less

(v)             the aggregate amount of all outstanding unsecured Consolidated
Debt including standby letters of credit, but excluding the outstanding balance
under this Agreement.

"Borrowing Base Certificate" means a certificate substantially in the form
of     Exhibit H duly executed by an Executive Officer, setting forth in
reasonable detail the calculations for each component of the Borrowing Base, and
certifying availability of funds sufficient to complete all Eligible Properties
then under construction.

"Capital Stock" means any nonredeemable capital stock or shares of beneficial
ownership of GBP or any Consolidated Subsidiary (to the extent issued to a
Person other than GBP), whether common or preferred.

"CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. 551:  9601 et. seq. and its implementing regulations
and amendments.

"CERCLIS" means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

"Change in Control" shall mean the occurrence of any of the following: (i) more
than 50% of the outstanding voting common stock of GBP is owned, directly or
indirectly, by less than 6 "individuals" (as provided in Section 542(a)(2) of
the Code); or (ii) a majority of the Persons comprising the Board of Directors
of GBP shall during any 12 month period cease to serve on the Board of Directors
of GBP for any reason other than disability or death; or (iii) the Parent or any
Guarantor shall fail to maintain their current partnership or corporate status;
or (iv) GBP shall fail to own at least 65% of the partnership interests in the
Parent.

"Change of Law" shall have the meaning set forth in Section 8.02.

"Closing Certificate" has the meaning set forth in Section 3.01(e).

"Closing Date" means June 27, 2002.

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.

"Commitment" means, with respect to each Bank, (i) the  amount set forth
opposite the name of such Bank on the signature pages hereof, and (ii) as to any
Bank which enters into any Assignment and Acceptance (whether as transferor Bank
or as Assignee thereunder), the amount of such Bank's Commitment after giving
effect to such Assignment and Acceptance, in each case as such amount may be
reduced from time to time pursuant to Sections 2.08 and 2.09.

"Compliance Certificate" has the meaning set forth in Section 5.01(c).

"Consolidated Debt" means at any date the Debt of the Parent and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

"Consolidated Fixed Charges" for any period means the sum of the following of
the Parent and its Consolidated Subsidiaries, determined on a consolidated basis
(x) Consolidated Interest Expense, plus (y) all scheduled principal payments
(excluding balloon payments payable at maturity), plus (z) all preferred
dividends paid or accrued.

"Consolidated Fixed Charges Coverage Ratio" means, at any date, for the Fiscal
Quarter most recently ended and the immediately preceding 3 Fiscal Quarters, the
ratio of: (i) Consolidated Income Available for Debt Service; to (ii)
Consolidated Fixed Charges.

"Consolidated Income Available for Debt Service" shall mean, calculated on a
consolidated basis, the sum of the Parent's and its Subsidiaries': (i) net
income (but excluding equity in, and income and losses of, joint ventures)
before preferred dividends, minority interests and extraordinary items in
accordance with GAAP, plus (ii) depreciation and amortization, plus (iii) losses
from sales or joint ventures, plus (iv) increases in deferred taxes and other
non-cash items, minus (v) gains from sales or joint ventures, minus (vi)
decreases in deferred taxes and other non-cash items, plus (vii) interest
expense and letter of credit fees on tax exempt bonds and plus (viii) taxes
(excluding ad valorem taxes). 

"Consolidated Income Available for Distribution" means,  in any calendar year,
the sum of the following for such calendar year, calculated on a consolidated
basis for the Parent and its Subsidiaries: (i) Consolidated Income Available for
Debt Service, less (ii)  interest expense and letter of credit fees on tax
exempt bonds, and less (iii) taxes (excluding ad valorem taxes and taxes on
gains described in clause (v) of the definition of Consolidated Income Available
for Debt Service).

"Consolidated Interest Expense" for any period means interest in respect of Debt
(excluding capitalized interest) of the Parent or any of its Consolidated
Subsidiaries outstanding during such period.

"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Parent in its consolidated financial statements as of such date.

"Consolidated Total Assets" means, at any time, the total assets of the Parent
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Parent
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

"Construction Period Termination Date" means, with respect to construction of
Multi-Family Properties and Joint Venture Properties, the date which is 3 months
after the issuance of a permanent certificate of occupancy for the last unit of
such Multi-Family Property or a Joint Venture Property.

"Contribution Agreement" means the Contribution Agreement of even date herewith
in substantially the form of Exhibit J to be executed by the Borrowers and the
Guarantors.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under Section
414 of the Code.

"Current Maturities of Long Term Debt" means all payments in respect of Long
Term Debt (including Debt under this Agreement) that are required to be made
within one year from the date of determination, whether or not the obligation to
make such payments would constitute a current liability of the obligor under
GAAP, excluding, however, any such payment required to be made on the ultimate
maturity date of such Debt.

"Debt" of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments (but excluding such
obligations to the extent of principal amounts escrowed or maintained in a trust
or escrow account or other fund with one or more trustees pursuant to the
applicable indenture or other agreement pertaining to such obligations), (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts payable under a banker's acceptance, (vi) all Redeemable
Preferred Stock of such Person (in the event such Person is a corporation),
(vii) all obligations of such Person to reimburse any bank or other Person in
respect of amounts paid or to be paid or to be paid under a letter of credit or
similar instrument, (viii) all obligations of others secured by a Lien on any
asset of such Person, whether or not such obligations are assumed by such
Person, and (ix) all obligations of others Guaranteed by such Person.

"Debt Rating" means at any time whichever is the higher of the rating of the
Parent's senior unsecured, unenhanced debt (or, if no such debt exists, its
issuer credit rating for debt of such type) by Moody's Investor Service or
Standard and Poor's (as such rating may change from time to time, either
pursuant to Section 2.06(f) or otherwise) (provided, that in the event of a
double or greater split rating, the rating immediately above the lower rating
shall apply), or if only one of them rates the Parent's senior unsecured,  
unenhanced debt, such rating.

"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

"Default Rate" means, with respect to any Loan, on any day, the sum of 2% plus
the interest rate (including the Applicable Margin) which is applicable to such
Loan hereunder.

"Dollars" or "$" means dollars in lawful currency of the United States of
America.

"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in Georgia are authorized by law to close (including,
without limitation, any day which is a federal banking holiday in the United
States of America).

"Economically Occupied" means, with respect to any Eligible Property, Joint
Venture Property or other Multi-Family Property and in reference to a specified
percentage, that tenants paying rental obligations are occupying at least the
specified percentage of the total number of units at such Eligible Property,
Joint Venture Property or other Multi-Family Property, as the case may be.

"Eligible QI Cash and Cash Equivalents" means the (i) proceeds from the sale of
Properties by the Borrower or a Subsidiary which are held by a Qualified
Intermediary in an "exchange account" pursuant to an Exchange Agreement as cash
or cash equivalents for the purposes of implementing a tax deferred exchange
transaction under Section 1031 under the Code minus (ii) all costs, expenses and
other obligations incurred by or owing to the Qualified Intermediary or any
other Person which are to be paid from such exchange account prior to or at the
time of the disbursement of the proceeds from such exchange account by the
Qualified Intermediary.   In the event (A) all or a portion of the cash or cash
equivalents held by the Qualified Intermediary become subject to any Lien or (B)
the Qualified Intermediary becomes subject to any bankruptcy or insolvency
proceedings, then with respect to clause (A) above, the value of the cash or
cash equivalents subject to such Lien shall be deemed to be zero ($0) and with
respect to clause (B) above, the cash or cash equivalents held by such Qualified
Intermediary shall be deemed to be zero ($0).

"Eligible Property" means (i) a Multi-Family Property of the Borrowers or any of
the Guarantors consisting of real estate as to which there is no Mortgage in
existence encumbering such Property and (ii) the Wachovia LC Properties, and
such Multi-Family Property or Wachovia LC Property is subject to no other Liens
or encumbrances, other than Permitted Encumbrances.

"Environmental Authority" means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

"Environmental Authorizations" means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Borrowers or any Subsidiary required by any Environmental Requirement.

"Environmental Judgments and Orders" means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent, or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

"Environmental Liabilities" means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

"Environmental Notices" means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

"Environmental Proceedings" means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

"Environmental Releases" means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

"Environmental Requirements" means any legal requirement relating to health,
safety or the environment and applicable to the Borrowers, any Subsidiary or the
Properties, including but not limited to any such requirement under CERCLA or
similar state legislation and all federal, state and local laws, ordinances,
regulations, orders, writs, decrees and common law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law.  Any reference to any provision of
ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

"Euro-Dollar Business Day" means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

"Euro-Dollar Loan" means a Loan which bears or is to bear interest at a rate
based upon the Adjusted London Interbank Offered Rate, and to be made as a
Euro-Dollar Loan pursuant to the applicable Notice of Borrowing.

"Euro-Dollar Reserve Percentage" has the meaning set forth in Section 2.06(d).

"Event of Default" has the meaning set forth in Section 6.01.

"Executive Officer" means any of the following officers of the General Partner: 
the chairman, the president, the chief financial officer, and the chief
accounting officer.

"Facility Fee" has the meaning set forth in Section 2.07(a).

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions, as determined by the Administrative Agent.

"Fiscal Quarter" means any fiscal quarter of the Parent.

"Fiscal Year" means any fiscal year of the Parent.

"Fixed Rate Loan" means any Euro-Dollar Loan or Money Market Loan.

"Funded Debt" means, without duplication, Long-Term Debt plus Current Maturities
of Long-Term Debt.

"GAAP" means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

"Gables-TN" means Gables-Tennessee Properties, L.L.C.,  a Tennessee limited
liability company, and its successors and permitted assigns.

"GBP" means Gables Residential Trust, a Maryland trust.

"General Partner" means the sole general partner of the Parent (which, on the
Closing Date, is Gables GP, Inc.) or, if there is more than one such general
partner, the managing general partner of the Parent.

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term "Guarantee" used as a verb has a corresponding meaning.

"Guaranty" means the Guaranty Agreement of even date herewith in substantially
the form of     Exhibit I to be executed by the Guarantors, unconditionally and
jointly and severally Guaranteeing payment of the Loans, the Notes and all other
obligations of the Borrowers to the Administrative Agent and the Banks
hereunder, including without limitation all principal, interest, fees, costs,
and compensation and indemnification amounts.

"Guarantors" means any one or more or all of the following, as the context shall
require: (i) GBP and Gables GP, Inc., a Texas corporation; and (ii) any
Significant Subsidiary which becomes a Guarantor pursuant to Section 5.23; and
(iii) any other Subsidiary which elects to become a Guarantor pursuant to
Section 5.23; in each case subject to the provisions of the last sentence of
Section 5.11.

"Hazardous Materials" includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. 965:  6901 et seq. and its implementing regulations and amendments, or in
any applicable state or local law or regulation, (b) "hazardous substance",
"pollutant", or "contaminant" as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including, crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

"Interest Period" means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third, sixth, ninth or twelfth month
thereafter (provided that periods ending in the ninth or twelfth month shall not
be permitted for Syndicated Borrowings), as the Borrowers may elect in the
applicable Notice of Borrowing; provided that:

(a)             any Interest Period (subject to paragraph (c) below) which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;

(b)             any Interest Period which begins on the last Euro-Dollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall, subject
to paragraph (c) below, end on the last Euro-Dollar Business Day of the
appropriate subsequent calendar month; and

(c)             no Interest Period may be selected which begins before the
Termination Date and would otherwise end after the Termination Date.

(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 30 days thereafter; provided that:

(a)             any Interest Period (subject to paragraph (b) below) which would
otherwise end on a day which is not a Domestic Business Day shall be extended to
the next succeeding Domestic Business Day; and

(b)            no Interest Period which begins before the Termination Date and
would otherwise end after the Termination Date may be selected.

(3) with respect to each Money Market Borrowing, the period commencing on the
date of such Borrowing and ending on the Stated Maturity Date or such other date
or dates as may be specified in the applicable Money Market Quote; provided
that:

(a)            any Interest Period (subject to clause (b) below) which would
otherwise end on a day which is not a Domestic Business Day shall be extended to
the next succeeding Domestic Business Day; and

(b)            no Interest Period may be selected which begins before the
Termination Date and would otherwise end after the Termination Date.

"Investment" means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

"Joint Venture" means a Person (i) whose primary business is the development or
ownership of Multi-Family Properties, (ii)  in which the Parent or any of its
Consolidated Subsidiaries owns a legal and beneficial ownership interest and
(iii) whose accounts at any date are not consolidated with those of the Parent
in its consolidated financial statements as of such date in accordance with
GAAP.

"Joint Venture Property" means a Multi-Family Property which is owned by a Joint
Venture.

"Joint Venture Share" means, with respect to any Joint Venture, the percentage
of legal and beneficial ownership interest in such Joint Venture held by the
Parent or by any of its Consolidated Subsidiaries.

"Lending Office" means, as to each Bank, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Bank may hereafter designate
as its Lending Office by notice to the Borrowers and the Administrative Agent.

"Lien" means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing.  For the purposes of
this Agreement, the Borrowers or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

"Loan" means a Base Rate Loan, Euro-Dollar Loan, Money Market Loan or Syndicated
Loan, and "Loans" means Base Rate Loans, Euro-Dollar Loans, Money Market Loans
or Syndicated Loans, or any or all of them, as the context shall require.

"Loan Documents" means this Agreement, the Notes, the Guaranty, the Contribution
Agreement, any other document evidencing, relating to or securing the Loans, and
any other document or instrument delivered from time to time in connection with
this Agreement, the Notes or the Loans, as such documents and instruments may be
amended or supplemented from time to time.

"London Interbank Offered Rate" has the meaning set forth in Section 2.06(d).

"Long-Term Debt" means at any date any Consolidated Debt which matures (or the
maturity of which may at the option of the Borrowers or any Consolidated
Subsidiary be extended such that it matures) more than one year after such date.

"Margin Stock" means "margin stock" as defined in Regulations G, T, U or X.

"Material Adverse Effect" means, with respect to any event, act, condition or
occurrence of whatever nature (including  any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of GBP, the General Partner, the
Parent and its Consolidated Subsidiaries taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Banks under the Loan Documents, or
the ability of either of the Borrowers to perform its obligations under the Loan
Documents to which it is a party, as applicable, or (c) the legality, validity
or enforceability of any Loan Document.

"Money Market Borrowing Date" has the meaning specified in Section 2.03.

"Money Market Loan" means any Loan made by one or more of the Banks pursuant to
Section 2.02(A).

"Money Market Loan Notes" means the Original Notes and the other promissory
notes of the Borrowers, substantially in the form of   Exhibit A-2, evidencing
the obligation of the Borrowers to repay the Money Market Loans, together with
all amendments, consolidations, modifications, renewals and supplements thereto.

"Money Market Quote" has the meaning specified in Section 2.03.

"Money Market Quote Request" has the meaning specified in Section 2.03(b).

"Money Market Rate" has the meaning specified in Section 2.03(c) (ii) (C).

"Mortgage" means a mortgage, deed to secure debt, deed of trust or similar
instrument.

"Multiemployer Plan" shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

"Multi-Family Property" means residential apartment communities and undeveloped
land acquired for development thereof.

"Net Operating Income" means, for any Multi-Family Property, the portion of
Consolidated Income Available for Debt Service derived from such Multi-Family
Property (which calculation includes an assumed 4% for management services).

"Notes" means each of the Syndicated Loan Notes or Money Market Loan Notes, or
any or all of them, as the context shall require.

"Notice of Borrowing" has the meaning set forth in Section 2.02.

"Officer's Certificate" has the meaning set forth in Section 3.01(f).

"Original Agreement" has the meaning set forth in the preamble hereto.

"Original Notes" means the Notes executed and delivered pursuant to the Original
Agreement.

"Parent" means Gables Realty Limited Partnership, a Delaware limited
partnership, and its successors and its permitted assigns.

"Participant" has the meaning set forth in Section 9.08(b).

"Partner Interests" means any partner interests in the Borrowers, whether
limited or general.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Permitted Encumbrances" means, with respect to any Eligible Property included
in the Borrowing Base, (i) Liens incidental to the conduct of its business or
the ownership of its assets which (x) do not secure Debt and (y) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business, (ii) any Mortgage in favor of
the relevant institutional trustee only (but not in favor of Wachovia, as letter
of credit issuer), with respect to the Wachovia LC Properties, and (iii) any
other Liens and encumbrances expressly consented to by the Administrative Agent.

"Performance Pricing Determination Date" has the meaning set forth in Section
2.06(a).

"Person" means an individual, a corporation, a partnership, an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

"Prime Rate" refers to that interest rate so denominated and set by Wachovia
from time to time as an interest rate basis for borrowings.  The Prime Rate is
but one of several interest rate bases used by Wachovia.  Wachovia lends at
interest rates above and below the Prime Rate.

"Properties" means all real property owned, leased or otherwise used or occupied
by the Borrowers or any Subsidiary, wherever located.

"Qualified Intermediary" means any Person serving as a "qualified intermediary"
and/or "exchange accommodation title holder" for purposes of a sale or exchange
pursuant to and qualifying for tax treatment under Section 1031 of the Code.

"Redeemable Preferred Stock" of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either (i)
mandatorily redeemable for cash (by sinking fund or similar payments or
otherwise) or (ii) redeemable for cash at the option of the holder thereof.

"Refunding Loan" means a new Syndicated Loan made on the day on which an
outstanding Syndicated Loan is maturing or a Base Rate Borrowing is being
converted to a Euro-Dollar Rate Borrowing, if and to the extent that the
proceeds thereof are used entirely for the purpose of paying such maturing Loan
or Loan being converted, excluding any difference between the amount of such
maturing Loan or Loan being converted and any greater amount being borrowed on
such day and actually either being made available to the Borrowers pursuant to
Section 2.02(c) or remitted to the Administrative Agent as provided in Section
2.12, in each case as contemplated in Section 2.02(d).

"Regulation G" means Regulation G of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Required Banks" means at any time Banks having at least 66 2/3% of the
aggregate amount of the Commitments or, if the Commitments are no longer in
effect, Banks holding at least 66 2/3% of the aggregate outstanding principal
amount of the sum of the (i) Syndicated Loans and (ii) Money Market Loans.

"Restricted Payment" means (i) any distribution on any Partner Interests (other
than distributions consisting solely of additional Partner Interests) or (ii)
any payment on account of the purchase, redemption, retirement or acquisition of
(a) any Partner Interests or (b) any option, warrant or other right to acquire
Partner Interests.

"Significant Subsidiary" means any Subsidiary which either (x) has assets which
constitute more than 5% of Consolidated Total Assets at the end of the most
recent Fiscal Quarter, or (y) contributed more than 5% of Consolidated Income
Available for Debt Service during the most recent Fiscal Quarter and the 3
Fiscal Quarters immediately preceding such Fiscal Quarter (or, with respect to
any Subsidiary which existed during the entire 4 Fiscal Quarter period but was
acquired by the Parent during such period, which would have contributed more
than 5% of Consolidated Income Available for Debt Service during such period had
it been a Subsidiary for the entire period).

"Stated Maturity Date" means, with respect to any Money Market Loan, the Stated
Maturity Date therefor specified by the Bank in the applicable Money Market
Quote.

"Subsidiary" means (i) any corporation or other entity the majority of the
shares of the non-voting capital stock or other equivalent ownership interests
of which (except directors' qualifying shares) are at the time directly or
indirectly owned by the Parent and/or GBP, and the majority of the shares of the
voting capital stock or other equivalent ownership interests of which (except
directors' qualifying shares) are at the time directly or indirectly owned by
the Parent, GBP, the General Partner, another Subsidiary, and/or one or more of
Chris Wheeler, Michael Hefley, Marvin R. Banks, Jr. and C. Jordan Clark (or, in
the event of death or disability of any of the foregoing individuals, his
respective legal representative(s)), or such individuals' successors in office
as an officer of such Subsidiary or the Secretary of such Subsidiary, and (ii)
any other entity (other than GBP or the Parent) the accounts of which are
consolidated with the accounts of the Parent.

"Syndicated Loans" means Base Rate Loans or Euro-Dollar Loans made pursuant to
the terms and conditions set forth in Section 2.01.

"Syndicated Loan Notes" means the Original Notes and the other promissory notes
of the Borrowers, substantially in the form of Exhibit A-1, evidencing the
obligation of the Borrowers to repay Syndicated Loans, together with all
amendments, consolidations, modifications, renewals and supplements thereto.

"Taxes" has the meaning set forth in Section 2.12(c).

"Termination Date" means whichever is applicable of (i) May 14, 2005, or such
later date to which it is extended by the Banks pursuant to Section 2.05(b) or
(ii) any earlier date which constitutes the Termination Date pursuant to the
provisions of and under the circumstances contained in Sections 2.08 or 2.09.

"Third Parties" means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrowers' business and on a temporary basis.

"Total Assets Value" means the sum of:

(i)             the quotient of (x) the Net Operating Income for the 12 month
period ending on the last day of the month just ended prior to the date of
determination, from each Multi-Family Property which either was on average at
least 90% Economically Occupied during, or with respect to which the Acquisition
Date or the Construction Period Termination Date occurred prior to the
commencement of, such 12 month period, divided by (y) 0.09; provided, that if a
Multi-Family Property satisfies the criteria set forth in both this clause (i)
and in clause (ii) below, it shall be included in the calculations only in this
clause (i); plus

(ii)            an amount equal to the quotient of (x) 400% of the Net Operating
Income for the 3 month period ending on the last day of the month just ended
prior to the date of determination, from each Multi-Family Property with respect
to which the Acquisition Date or the Construction Period Termination Date did
not occur prior to the commencement of the 12 month period ending on the last
day of the month just ended prior to the date of determination, divided by (y)
0.09; plus

(iii)           an amount equal to 100% of the aggregate amount of cash
expenditures for acquisitions of each improved Multi-Family Property not owned
for the entire three month period, as determined on the last day of the month
just ended; provided, that if a Multi-Family Property satisfies the criteria set
forth in both this clause (iii) and in clause (ii) above, it shall be included
in the calculations only in this clause (iii); plus

(iv)            an amount equal to 100% of the aggregate amount of cash
expenditures (including indirect costs internally allocated in accordance with
GAAP) as of the last day of the month just ended prior to the date of
determination on all Multi-Family Properties as to which the Construction Period
Termination Date has not occurred as of such last day of the month just ended;
plus

(v)             an amount equal to 100% of all unrestricted cash and cash
equivalents held by the Borrowers, including amounts on deposit with banks or
other financial institutions and Investments of the types described in Section
5.09 clauses (i) through (vi), provided, with respect to Investments described
in clause (vi), that such Investments are readily marketable; plus

(vi):             an amount equal to the lesser of: (x) Eligible  QI Cash and
Cash Equivalents; and (y) 10% of Total Assets Value; plus

(vii)             the quotient of (x) the Joint Venture Share of the net
operating income for the 12 month period ending on the last day of the month
just ended prior to the date of determination, from each Joint Venture Property
which either was on average at least 90% Economically Occupied during, or with
respect to which the Acquisition Date or the Construction Period Termination
Date occurred prior to the commencement of, such 12 month period, divided by (y)
0.09; provided, that if a Joint Venture Property satisfies the criteria set
forth in both this clause (vii) and in clause (viii) below, it shall be included
in the calculations only in this clause (vii); plus

(viii)           an amount equal to the Joint Venture Share of the aggregate
amount of the quotient of (x) 400% of the net operating income for the 3 month
period ending on the last day of the month just ended prior to the date of
determination, from each Joint Venture Property with respect to which the
Acquisition Date or the Construction Period Termination Date did not occur prior
to the commencement of the 12 month period ending on the last day of the month
just ended prior to the date of determination, divided by (y) 0.09; plus

(ix)            an amount equal to the Joint Venture Share of the acquisition
costs of improved Joint Venture Properties not owned for the entire three month
period, as determined on the last day of the month just ended; provided, that if
a Joint Venture Property satisfies the criteria set forth in both this clause
(ix) and in clause (viii) above, it shall be included in the calculations only
in this clause (ix); plus

(x)             an amount equal to the Joint Venture Share of  the aggregate
amount of cash expenditures (including indirect costs internally allocated in
accordance with GAAP) as of the last day of the month just ended prior to the
date of determination on each Joint Venture Property as to which the
Construction Period Termination Date has not occurred as of such last day of the
month just ended.

"Total Debt" means the sum (without duplication) of (i) total liabilities (but
excluding such obligations to the extent of principal amounts escrowed or
maintained in a trust or escrow account or other fund with one or more trustees
pursuant to the applicable indenture or other agreement pertaining to such
obligations) of the Borrowers and the Guarantors, on a consolidated basis, plus
(ii) the aggregate amount of Debt Guaranteed by the Borrowers, the Guarantors
and the other Subsidiaries (other than Guarantees which have been fully cash
collateralized), plus (iii) the Parent's Joint Venture Share of the aggregate
amount of Debt of all Joint Ventures, plus (iv) the face amount of all letters
of credit (other than amounts which are fully cash collateralized) for which any
of the Borrowers or the Guarantors is the account party, determined at the end
of the Parent's most recent Fiscal Quarter, less (v) the aggregate amount of all
tenant deposits which are maintained in segregated accounts and classified as
restricted cash in accordance with GAAP, and less (vi) amounts maintained in
escrow deposits with banks or other financial institutions for payment of real
estate property taxes reflected on the Parent's balance sheet and reflected as
restricted cash in accordance with GAAP.

"Total Secured Debt" shall mean, without duplication, all Debt of the Borrowers
and the Guarantors consisting of: (i) capitalized leases; (ii) money borrowed or
the deferred purchase price of real property which is also secured by a Mortgage
on any real property owned by the Borrowers or any Guarantor; or (iii)
reimbursement obligations pertaining to any letter of credit.

"Total Unencumbered Assets Value" means Adjusted Total Assets Value, but
determined with reference only to (i) Multi-Family Properties which are not
subject to a Mortgage and (ii) the Wachovia LC Properties.

"Transferee" has the meaning set forth in Section 9.08(d).

"Unsecured Funded Debt" means any Funded Debt which is not secured by a Mortgage
on any Property, other than, with respect to the Wachovia LC Properties, any
Permitted Encumbrance.

"Unused Commitment" means at any date, with respect to any Bank, an amount equal
to the sum of (i) its Commitment, less (ii) the aggregate outstanding principal
amount of its Syndicated Loans (but not its Money Market Loans).

"Wachovia" means Wachovia Bank, National Association, a national banking
association, and its successors.

"Wachovia LC Properties" means the following Properties, as to each of which
Wachovia has issued its unsecured letter of credit to an institutional trustee
as a credit enhancement for revenue bonds or similar instruments: the Arbor
Crest project, the Arbor Knoll project, the Wood Arbor project and the Wood
Crossing Project.

"Wholly Owned Subsidiary" means any Subsidiary all of the shares of the
non-voting capital stock or other equivalent ownership interests of which
(except directors' qualifying shares) are at the time directly or indirectly
owned by the Parent and/or GBP, and all of the shares of the voting capital
stock or other equivalent ownership interests of which are at the time directly
or indirectly owned by the Parent, GBP, another Wholly Owned Subsidiary, and/or
one or more of Chris D. Wheeler, Michael Hefley, Marvin R. Banks, Jr. and C.
Jordan Clark (or, in the event of death or disability of any of the foregoing
individuals, his respective legal representative(s)), or such individuals'
successors in office as an officer of such Subsidiary or the Secretary of such
Subsidiary.  

SECTION 1.02.                     Accounting Terms and Determinations

Unless otherwise specified herein, all terms of an accounting character used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent (except for
changes concurred in by the Parent's independent public accountants or otherwise
required by a change in GAAP) with the most recent audited consolidated
financial statements of the Parent and its Consolidated Subsidiaries delivered
to the Banks unless with respect to any such change concurred in by the Parent's
independent public accountants or required by GAAP, in determining compliance
with any of the provisions of this Agreement or any of the other Loan Documents:
(i) the Parent shall have objected to determining such compliance on such basis
at the time of delivery of such financial statements, or (ii) the Required Banks
shall so object in writing within 30 days after the delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 5.01
hereof, shall mean the financial statements referred to in Section 4.04).

SECTION 1.03.                     References

Unless otherwise indicated, references in this Agreement to "Articles",
"Exhibits", "Schedules", "Sections" and other Subdivisions are references to
articles, exhibits, schedules, sections and other subdivisions hereof.

SECTION 1.04.                     Use of Defined Terms

All terms defined in this Agreement shall have the same defined meanings when
used in any of the other Loan Documents, unless otherwise defined therein or
unless the context shall require otherwise.

SECTION 1.05.                     Terminology

All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.  Titles of
Articles and Sections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.

ARTICLE II

THE CREDITS

SECTION 2.01.                     Commitments to Lend.

(a)                Syndicated Loans.  Each Bank severally agrees, on the terms
and conditions set forth herein, to make Syndicated Loans to the Borrowers from
time to time before the Termination Date;   provided that,

       (i)                  immediately after each such Syndicated Loan is made,
the aggregate outstanding principal amount of Syndicated Loans by such Bank
shall not exceed the amount of its Commitment, and

       (ii)                 the aggregate outstanding principal amount of all
Syndicated Loans and Money Market Loans shall not exceed the lesser of (A) the
aggregate amount of the Commitments and (B) the Borrowing Base.

Each Syndicated Borrowing under this Section shall be in an aggregate principal
amount of $3,000,000 or any larger integral multiple of $500,000 (except that
any such Syndicated Borrowing may be in the aggregate amount of the Unused
Commitments) and shall be made from the several Banks ratably in proportion to
their respective Commitments.  Within the foregoing limits, either or both of
the Borrowers may borrow under this Section, repay or, to the extent permitted
by Section 2.10, prepay Syndicated Loans and reborrow under this Section at any
time before the Termination Date.

SECTION 2.02.                     Method of Borrowing.

(a)                The Borrowers shall give the Administrative Agent notice (a
"Notice of Borrowing"), which shall be substantially in the form of   Exhibit E,
prior to 10:00 A.M. (Atlanta, Georgia time) on the same Domestic Business Day
for each Base Rate Borrowing and at least 3 Euro-Dollar Business Days before
each Euro-Dollar Borrowing, specifying:

       (i)                  the date of such Borrowing, which shall be a
Domestic Business Day in the case of a Base Rate Borrowing or a Euro-Dollar
Business Day in the case of a Euro-Dollar Borrowing,  

       (ii)                the aggregate amount of such Borrowing,  

       (iii)               whether the Borrowing is to be a Base Rate Borrowing
or a Euro-Dollar Borrowing,

       (iv)           in the case of a Euro-Dollar Borrowing, the duration of
the Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.  

                              (b)               Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank's ratable share of such Borrowing and such
Notice of Borrowing, once received by the Administrative Agent, shall not
thereafter be revocable by the Borrowers.  

                              (c)                Not later than 2:00 P.M.
(Atlanta, Georgia time) on the date of each Syndicated Borrowing (or, if the
notice required to be given by the Administrative Agent pursuant to paragraph
(b) of this Section shall be given later than 12:00 Noon, Atlanta, Georgia time
on the date of any Syndicated Borrowing, not later than two (2) hours following
the time such notice is given on the date of each Syndicated Borrowing), each
Bank shall (except as provided in paragraph (d) of this Section) make available
its ratable share of such Syndicated Borrowing, in Federal or other funds
immediately available in Atlanta, Georgia, to the Administrative Agent at its
address determined pursuant to Section 9.01.  Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent will make the funds so received from the
Banks available to the Borrowers at the Administrative Agent's aforesaid
address.  Unless the Administrative Agent receives notice from a Bank, at the
Administrative Agent's address referred to in or specified pursuant to Section
9.01, no later than 4:00 P.M. (local time at such address) on the Domestic
Business Day before the date of a Syndicated Borrowing (or, with respect to Base
Rate Loans, by 2:00 P.M. on the date of such Syndicated Borrowing) stating that
such Bank will not make a Syndicated Loan in connection with such Syndicated
Borrowing, the Administrative Agent shall be entitled to assume that such Bank
will make a Syndicated Loan in connection with such Syndicated Borrowing and, in
reliance on such assumption, the Administrative Agent may (but shall not be
obligated to) make available such Bank's ratable share of such Syndicated
Borrowing to the Borrowers for the account of such Bank.  If the Administrative
Agent makes such Bank's ratable share available to the Borrowers as provided
above and such Bank does not in fact make its ratable share of such Syndicated
Borrowing available on such date, the Administrative Agent shall be entitled to
recover such Bank's ratable share from such Bank or the Borrowers (and for such
purpose shall be entitled to charge such amount to any account of the Borrowers
maintained with the Administrative Agent), together with interest thereon for
each day during the period from the date of such Syndicated Borrowing until such
sum shall be paid in full at a rate per annum equal to the rate at which the
Administrative Agent determines that it obtained (or could have obtained)
overnight Federal funds to cover such amount for each such day during such
period,   provided that (i) any such payment by the Borrowers of such Bank's
ratable share and interest thereon shall be without prejudice to any rights that
the Borrowers may have against such Bank and (ii) until such Bank has paid its
ratable share of such Syndicated Borrowing, together with interest pursuant to
the foregoing, it will have no interest in or rights with respect to such
Syndicated Borrowing for any purpose hereunder.  If the Administrative Agent
does not exercise its option to advance funds for the account of such Bank, it
shall forthwith notify the Borrowers of such decision.

                               (d)               If any Bank makes a new
Syndicated Loan hereunder on a day on which the Borrowers are to repay all or
any part of an outstanding Syndicated Loan from such Bank, such Bank shall apply
the proceeds of its new Syndicated Loan to make such repayment as a Refunding
Loan and only an amount equal to the difference (if any) between the amount
being borrowed and the amount of such Refunding Loan shall be made available by
such Bank to the Administrative Agent as provided in paragraph (c) of this
Section, or remitted by the Borrowers to the Administrative Agent as provided in
Section 2.12, as the case may be.  

                               (e)                Notwithstanding anything to
the contrary contained in this Agreement, no Euro-Dollar Borrowing or Money
Market Borrowing may be made if there shall have occurred a Default or an Event
of Default, which Default or Event of Default shall not have been cured or
waived, and all Refunding Loans shall be made as Base Rate Loans (but shall bear
interest at the Default Rate, if applicable).  

                               (f)                 In the event that a Notice of
Borrowing fails to specify whether the Syndicated Loans comprising such
Syndicated Borrowing are to be Base Rate Loans or Euro-Dollar Loans, such
Syndicated Loans shall be made as Base Rate Loans.  If the Borrowers are
otherwise entitled under this Agreement to repay any Syndicated Loans maturing
at the end of an Interest Period applicable thereto with the proceeds of a new
Borrowing, and the Borrower fail to repay such Syndicated Loans using its own
moneys and fail to give a Notice of Borrowing in connection with such new
Syndicated Borrowing, a new Syndicated Borrowing shall be deemed to be made on
the date such Syndicated Loans mature in an amount equal to the principal amount
of the Syndicated Loans so maturing, and the Syndicated Loans comprising such
new Syndicated Borrowing shall be Base Rate Loans.  

                               (g)                Notwithstanding anything to
the contrary contained herein, there shall not be more than 8 Euro-Dollar
Borrowings and Money Market Borrowings outstanding at any given time.

SECTION 2.03.                    Money Market Loans.

             (a)                In addition to making Syndicated Borrowings, so
long as the Debt Rating is BBB- or Baa3 or higher, the Borrowers may, as set
forth in this Section 2.03, request the Banks to make offers to make Money
Market Borrowings available to the Borrowers.  The Banks may, but shall have no
obligation to, make such offers and the Borrowers may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.03, provided that:

                              (i)                 the number of interest rates
applicable to Money Market Loans which may be outstanding at any given time is
subject to the provisions of Section 2.02(g);

                             (ii)                the aggregate principal amount
of all Money Market Loans at any one time outstanding shall not exceed an amount
equal to 50% of the aggregate amount of the Commitments of all of the Banks at
such time;

                            (iii)                the aggregate principal amount
of all Money Market Loans, together with the aggregate principal amount of all
Syndicated Loans, at any one time outstanding shall not exceed the aggregate
amount of the Commitments of all of the Banks at such time; and  

                            (iv)              the Money Market Loans of any Bank
will be deemed to be usage of the Commitments for the purpose of calculating
availability pursuant to Section 2.01(a)(ii) and 2.03(a)(iii), but will not
reduce such Bank's obligation to lend its pro rata share of the remaining Unused
Commitment.

           (b)               When the Borrowers wish to request offers to make
Money Market Loans, it shall give the Administrative Agent (which shall promptly
notify the Banks) notice substantially in the form of    Exhibit K (a "Money
Market Quote Request") so as to be received no later than 10:00 A.M. (Atlanta,
Georgia time) at least 2 Domestic Business Days prior to the date of the Money
Market Borrowing proposed therein (or such other time and date as the Borrowers
and the Administrative Agent, with the consent of the Required Banks, may
agree), specifying:

                            (i)                  the proposed date of such Money
Market Borrowing, which shall be a Euro-Dollar Business Day (the "Money Market
Borrowing Date");

                            (ii)                the maturity date (or dates)
(each a "Stated Maturity Date") for repayment of each Money Market Loan to be
made as part of such Money Market Borrowing (which Stated Maturity Date shall be
that date occurring not less than 7 days but not more than 360 days from the
date of such Money Market Borrowing); provided that the Stated Maturity Date for
any Money Market Loan may not extend beyond the Termination Date (as in effect
on the date of such Money Market Quote Request); and  

                            (iii)               the aggregate amount of
principal to be requested by the Borrowers as a result of such Money Market
Borrowing, which shall be at least $3,000,000 (and in larger integral multiples
of $1,000,000) but shall not cause the limits specified in Section 2.03(a) to be
violated.

The Borrowers may request offers to make Money Market Loans having up to 3
different Stated Maturity Dates in a single Money Market Quote Request; provided
that the request for each separate Stated Maturity Date shall be deemed to be a
separate Money Market Quote Request for a separate Money Market Borrowing. 
Except as otherwise provided in the immediately preceding sentence, after the
first Money Market Quote Request has been given hereunder, no Money Market Quote
Request shall be given until at least 5 Domestic Business Days after all prior
Money Market Quote Requests have been fully processed by the Administrative
Agent, the Banks and the Borrowers pursuant to this Section 2.03.  

          (c)                (i)                        Each Bank may, but shall
have no obligation to, submit a response containing an offer to make a Money
Market Loan substantially in the form of    Exhibit L (a "Money Market Quote")
in response to any Money Market Quote Request;   provided that, if the
Borrowers' request under Section 2.03(b) specified more than 1 Stated Maturity
Date, such Bank may, but shall have no obligation to, make a single submission
containing a separate offer for each such Stated Maturity Date and each such
separate offer shall be deemed to be a separate Money Market Quote.  Each Money
Market Quote must be submitted to the Administrative Agent not later than 10:00
A.M. (Atlanta, Georgia time) on the Money Market Borrowing Date; provided that
any Money Market Quote submitted by Wachovia may be submitted, and may only be
submitted, if Wachovia notifies the Borrowers of the terms of the offer
contained therein not later than 9:45 A.M. (Atlanta, Georgia time) on the Money
Market Borrowing Date (or 15 minutes prior to the time that the other Banks are
required to have submitted their respective Money Market Quotes).  Subject to
Section 5.01, any Money Market Quote so made shall be irrevocable except with
the written consent of the Administrative Agent given on the instructions of the
Borrowers.  

                              (ii)         Each Money Market Quote shall
specify:

                                         (A)              the proposed Money
Market Borrowing Date and the Stated Maturity Date therefor;

                                         (B)              the principal amounts
of the Money Market Loan which the quoting Bank is willing to make for the
applicable Money Market Quote, which principal amounts (x) may be greater than
or less than the Commitment of the quoting Bank, (y) shall be at least
$3,000,000 or a larger integral multiple of $500,000 and (z) may not exceed the
principal amount of the Money Market Borrowing for which offers were requested;

                                        (C)              the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) offered
for each such Money Market Loan (such amounts being hereinafter referred to as
the "Money Market Rate"); and

                                        (D)              the identity of the
quoting Bank.

Unless otherwise agreed by the Administrative Agent and the Borrowers, no Money
Market Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable
Money Market Quote Request (other than setting forth the principal amounts of
the Money Market Loan which the quoting Bank is willing to make for the
applicable Interest Period) and, in particular, no Money Market Quote may be
conditioned upon acceptance by the Borrowers of all (or some specified minimum)
of the principal amount of the Money Market Loan for which such Money Market
Quote is being made.

(d)               The Administrative Agent shall as promptly as practicable
after the Money Market Quote is submitted (but in any event not later than 10:30
A.M. (Atlanta, Georgia time)) on the Money Market Borrowing Date, notify the
Borrowers of the terms (i) of any Money Market Quote submitted by a Bank that is
in accordance with Section 2.03(c) and (ii) of any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request.  Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote.  The Administrative Agent's
notice to the Borrowers shall specify (A) the principal amounts of the Money
Market Borrowing for which offers have been received and (B) the respective
principal amounts and Money Market Rates so offered by each Bank (identifying
the Bank that made each Money Market Quote).  

(e)                Not later than 11:00 A.M. (Atlanta, Georgia time) on the
Money Market Borrowing Date, the Borrowers shall notify the Administrative Agent
of its acceptance or nonacceptance of the offers so notified to it pursuant to
Section 2.03(d) and the Administrative Agent shall promptly notify each Bank
which submitted an offer.  In the case of acceptance, such notice shall specify
the aggregate principal amount of offers (for each Stated Maturity Date) that
are accepted.  The Borrowers may accept any Money Market Quote in whole or in
part; provided that:

                    (i)                  the aggregate principal amount of each
Money Market Borrowing may not exceed the applicable amount set forth in the
related Money Market Quote Request;

                    (ii)                the aggregate principal amount of each
Money Market Loan comprising a Money Market Borrowing shall be at least
$3,000,000 (and in larger integral multiples of $1,000,000) but shall not cause
the limits specified in Section 2.03(a) to be violated;

                    (iii)               acceptance of offers may only be made in
ascending order of Money Market Rates; and

                    (iv)              the Borrowers may not accept any offer
where the Administrative Agent has advised the Borrowers that such offer fails
to comply with Section 2.03(c)(ii) or otherwise fails to comply with the
requirements of this Agreement (including without limitation, Section 2.03(a)).

If offers are made by 2 or more Banks with the same Money Market Rates for a
greater aggregate principal amount than the amount in respect of which offers
are accepted for the related Stated Maturity Date, the principal amount of Money
Market Loans in respect of which such offers are accepted shall be allocated by
the Borrowers among such Banks as nearly as possible in proportion to the
aggregate principal amount of such offers.  Determinations by the Borrowers of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.

(f)                 Any Bank whose offer to make any Money Market Loan has been
accepted shall, not later than 12:00 P.M. (Atlanta, Georgia time) on the Money
Market Borrowing Date, make the amount of such Money Market Loan allocated to it
available to the Administrative Agent at its address referred to in Section 8.01
in immediately available funds.  The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrowers on such date by depositing the same, in immediately
available funds, not later than 2:00 P.M. (Atlanta, Georgia time), in an account
of such Borrower maintained with Wachovia.

(g)                After any Money Market Loan has been funded, the
Administrative Agent shall notify the Banks of the aggregate principal amount of
the Money Market Quotes received and the highest and lowest rates included in
such Money Market Quotes.

SECTION 2.04.                     Notes

(a)                The Syndicated Loans of each Bank shall be evidenced by a
single Syndicated Loan Note payable to the order of such Bank for the account of
its Lending Office in an amount equal to the original principal amount of such
Bank's Commitment.

(b)               The Money Market Loans made by any Bank to the Borrowers shall
be evidenced by a single Money Market Loan Note payable to the order of such
Bank for the account of its Lending Office in an amount equal to 50% of the
original principal amount of the aggregate Commitments.

(c)                Upon receipt of each Bank's Notes pursuant to Section 3.01,
the Administrative Agent shall deliver such Notes to such Bank.  Each Bank shall
record, and prior to any transfer of its Notes shall endorse on the schedules
forming a part thereof appropriate notations to evidence, the date, amount and
maturity of, and effective interest rate for, each Loan made by it, the date and
amount of each payment of principal made by the Borrowers with respect thereto,
and such schedules of each such Bank's Notes shall constitute rebuttable
presumptive evidence of the respective principal amounts owing and unpaid on
such Bank's Notes; provided that the failure of any Bank to  make, or any error
in making, any such recordation or endorsement shall not affect the obligation
of the Borrowers hereunder or under the Notes or the ability of any Bank to
assign its Notes.  Each Bank is hereby irrevocably authorized by the Borrowers
so to endorse its Notes and to attach to and make a part of any Note a
continuation of any such schedule as and when required.

(d)               In the event of loss, theft, destruction, total or partial
obliteration, mutilation or inappropriate cancellation of a Note, the Borrowers
will execute and deliver, in lieu thereof, a replacement Note identical in form
and substance to such Note and dated as of the date of such Note.

SECTION 2.05.                     Maturity of Loans.

(a)                Each Loan included in any Borrowing shall mature, and the
principal amount thereof and interest thereon shall be due and payable, on the
last day of the Interest Period applicable to such Borrowing.

(b)               Notwithstanding the foregoing, the outstanding principal
amount of the Loans, if any, together with all accrued but unpaid interest
thereon, if any, shall be due and payable on May 14, 2005, unless the
Termination Date is otherwise extended by the Banks, in their sole and absolute
discretion.  Upon the written request of the Borrowers, which request shall be
delivered to the Agent at least 90 days prior to each Extension Date (as such
term is hereinafter defined), the Banks shall have the option (without any
obligation whatsoever so to do) of extending the then current Termination Date
for additional one-year periods from the then current Termination Date on but
not before May 14, 2005 (the "Extension Date"), but in no event shall the
Commitment of any Bank or any Loan hereunder be outstanding for a period greater
than three (3) years.   Each Bank shall notify the Borrowers and the
Administrative Agent not more than 60 days but not less than 45 days prior to
the relevant Extension Date whether or not it chooses to extend the Termination
Date for such an additional one-year period (but any Bank which fails to give
such notice within such period shall be deemed not to have extended); provided,
that the Termination Date shall not be extended with respect to any of the Banks
unless:

                     (i)                  the Required Banks are willing to
extend the Termination Date; and 

                    (ii)                on or before the Extension Date, as to
the Commitment of any Bank which gave notice that it chooses not to extend, or
which is deemed pursuant to the foregoing not to have extended (any such Bank
being a "Terminating Bank"), one of the following shall occur:  

                                      (A)              the remaining Banks shall
purchase ratable assignments (without any obligation so to do) from such
Terminating Bank (in the form of an Assignment and Acceptance) in accordance
with their respective percentage of the remaining aggregate Commitments;
provided, that, such Banks shall be provided such opportunity (which opportunity
shall allow such Banks at least 30 days in which to make a decision) prior to
the Borrowers finding another bank pursuant to the immediately succeeding clause
(y); and,   provided, further, that, should any of the remaining Banks elect not
to purchase such an assignment, then, such other remaining Banks shall be
entitled to purchase an assignment from any Terminating Bank which includes the
ratable interest that was otherwise available to such non-purchasing remaining
Bank or Banks, as the case may be, or

                                      (B)              the Borrowers shall find
another bank, acceptable to the Administrative Agent, willing to accept an
assignment from such Terminating Bank (in the form of an Assignment and
Acceptance) on or before the Extension Date, or

                                     (C)              the Borrowers shall reduce
the aggregate Commitments in an amount equal to the Commitment of any such
Terminating Bank and pay to the terminating Bank all principal, interest, fees
and other amounts then payable to it hereunder and under such terminating Bank's
Notes.

Notwithstanding the foregoing, if the Termination Date is not extended for an
additional one year period on each Extension Date, there shall be no further
Extension Dates or extensions of the Termination Date.  If the Termination Date
is extended for an additional one year period on each Extension Date, the
Borrowers shall pay to the Administrative Agent, for the ratable account of the
remaining Banks, an extension fee in an amount equal to a percentage, determined
in good faith by the Agent on the relevant Extension Date as reflecting the
current market rate for extensions of such type for comparable credits, of the
aggregate Commitments in effect on the relevant Extension Date, which fee shall
be payable on such Extension Date.

SECTION 2.06.                     Interest Rates.

(a)                "Applicable Margin" means (i) for the period commencing on
the Closing Date to and including the first Performance Pricing Determination
Date after the Closing Date, (x) for any Base Rate Loan, (0.25)%, and (y) for
any Euro-Dollar Loan, 0.85%; and (ii) from and after the first Performance
Pricing Determination Date after the Closing Date , (x) for any Base Rate Loan,
(0.25)% and (y) for each Euro-Dollar Loan, the percentage determined on each
Performance Pricing Determination Date by reference to the table set forth below
as to such type of Loan and the Debt Rating for the quarterly or annual period
ending immediately prior to such Performance Pricing Determination Date;   
provided, that (i) if there is no Debt Rating, the Applicable Margin for
Euro-Dollar Loans shall be based upon Level IV of the table below, and (ii) for
Euro-Dollar Loans in effect under the Original Agreement on the Closing Date,
the Applicable Margin in effect under the Original Agreement shall continue to
apply thereto for the remainder of the Interest Period with respect thereto.

  Level I Level II Level III Level IV Debt Rating > BBB+
or
> Baa1 BBB
or
Baa2 BBB-
or
Baa3 < BBB-
or
< Baa3 Applicable Margin 0.75 0.85 1.10 1.35

 

In determining the amounts to be paid by the Borrowers pursuant to Sections
2.06(b), and 2.07(a), the Borrowers and the Banks shall refer to the Parent's
Debt Rating from time to time.  For purposes hereof, "Performance Pricing
Determination Date" shall mean each date on which the Debt Rating changes.  Each
change in interest and fees as a result of a change in Debt Rating shall be
effective only for Loans (including Refunding Loans) which are made on or after
the relevant Performance Pricing Determination Date.  All determinations
hereunder shall be made by the Administrative Agent unless the Required Banks or
the Borrowers shall object to any such determination. The Parent shall promptly
notify the Administrative Agent of any change in the Debt Rating.

(b)               Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the Base Rate for such day less the
Applicable Margin.  Such interest shall be payable for each Interest Period on
the last day thereof.  Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the
Default Rate.

(c)                Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin plus the applicable Adjusted
London Interbank Offered Rate for such Interest Period.  Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than 1 month, at intervals of 1 month after the first day
thereof.  Any overdue principal of and, to the extent permitted by law, overdue
interest on any Euro-Dollar Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Default Rate.

The "Adjusted London Interbank Offered Rate" applicable to any Interest Period
means a rate per annum  equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London Interbank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

The "London Interbank Offered Rate" applicable to any Euro-Dollar Loan means for
the Interest Period of such Euro-Dollar Loan, the rate per annum determined on
the basis of the offered rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Loan offered for a term
comparable to such Interest Period, which rates appear on Telerate Page 3750
effective as of 11:00 A.M., London time, 2 Euro-Dollar Business Days prior to
the first day of such Interest Period,    provided that if no such offered rates
appear on such page, the "London Interbank Offered Rate" for such Interest
Period will be the arithmetic average (rounded upward, if necessary, to the next
higher 1/100th of 1%) of rates quoted by not less than 2 major banks in New York
City, selected by the Administrative Agent, at approximately 10:00 A.M., New
York City time, 2 Euro-Dollar Business Days prior to the first day of such
Interest Period, for deposits in Dollars offered by leading European banks for a
period comparable to such Interest Period in an amount equal or comparable to
the principal amount of such Euro-Dollar Loan.

"Euro-Dollar Reserve Percentage" means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of "Eurocurrency liabilities" (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

(d)               The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Agent shall give prompt notice to the
Borrowers and the Banks by telecopier of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

(e)                After the occurrence and during the continuance of an Event
of Default, the principal amount of the Loans (and, to the extent permitted by
applicable law, all accrued interest thereon) may, at the election of the
Required Banks, bear interest at the Default Rate.

(f)                 Each Money Market Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Money
Market Loan is made until it becomes due, at a rate per annum equal to the
applicable Money Market Rate set forth in the relevant Money Market Quote.  Such
interest shall be payable on the Stated Maturity Date thereof, and, if the
Stated Maturity Date occurs more than 90 days after the date of the relevant
Money Market Loan, at intervals of 90 days after the first day thereof. Any
overdue principal of and, to the extent permitted by law, overdue interest on
any Money Market Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the Default Rate.

SECTION 2.07.                     Fees

(a)                The Borrowers shall pay to the Administrative Agent, for the
ratable account of each Bank, a facility fee (the "Facility Fee") on the maximum
amount of the aggregate Commitments in effect for any relevant period,
irrespective of usage, at a rate per annum equal to (i) for the period
commencing on the Closing Date to and including the first Performance Pricing
Determination Date, 0.20%, and (ii) from and after the first Performance Pricing
Determination Date, the percentage determined on each Performance Pricing
Determination Date by reference to the table set forth below and the Debt Rating
for the quarterly or annual period ending immediately prior to such Performance
Pricing Determination Date;  provided, that if there is no Debt Rating, the
Facility Fee shall be based upon Level IV of the table below.  The Facility Fee
shall accrue at all times from and including the Closing Date to but excluding
the Termination Date and shall be payable, in arrears, on each March 31, June
30, September 30 and December 31 and on the Termination Date.

 

Level I Level II Level III Level IV Debt Rating > BBB+
or
> Baa1 BBB
or
Baa2 BBB-
or
Baa3 < BBB-
or
< Baa3 Applicable Margin 0.15 0.20 0.20 0.30


(b)               The Borrowers shall pay to the Administrative Agent, for the
account and sole benefit of the Administrative Agent, such fees and other
amounts at such times as set forth in the Administrative Agent's Letter
Agreement. 

SECTION 2.08.                     Optional Termination or Reduction of
Commitments.

The Borrowers may, upon at least 3 Domestic Business Days' notice to the
Administrative Agent, terminate at any time, or proportionately reduce the
Unused Commitments from time to time by an aggregate amount of at least
$5,000,000 or any larger integral multiple of $1,000,000.  If the Commitments
are terminated in their entirety, all accrued fees (as provided under Section
2.07) shall be due and payable on the effective date of such termination.

SECTION 2.09.                      Mandatory Reduction and Termination of
Commitments.

The Commitments shall terminate on the Termination Date and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.  In the event of a Change in Control, the Administrative Agent
(acting at the direction of the Required Banks) may terminate the Commitments on
a date specified in a notice to the Borrowers, which date (i) must be at least 3
Domestic Business Days following the date of such notice, and (ii) shall
constitute the Termination Date for all purposes hereunder.

SECTION 2.10.                     Optional Prepayments.

(a)                The Borrowers may, upon at least 2 Domestic Business Days'
notice to the Administrative Agent, prepay any Fixed Rate Borrowing in whole at
any time, or from time to time in part in amounts aggregating at least
$3,000,000 or any larger integral multiple of $500,000, by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment, plus the amount of compensation determined to be due pursuant to
Section 8.05, if such prepayment is not made on the last of an Interest Period.
Each such optional prepayment shall be applied to prepay ratably the Fixed Rate
Loans of the several Banks included in such Fixed Rate Borrowing.

(b)               The Borrowers may, upon at least 1 Domestic Business Days'
notice to the Administrative Agent, prepay any Base Rate Borrowing in whole at
any time, or from time to time in part in amounts aggregating at least $
3,000,000 or any larger integral multiple of $500,000, by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment.  Each such optional prepayment shall be applied to prepay ratably
the Base Rate Loans of the several Banks included in such Base Rate Borrowing.

(c)                Upon receipt of a notice of prepayment pursuant to this
Section 2.10, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank's ratable share of such prepayment and such
notice, once received by the Administrative Agent, shall not thereafter be
revocable by the Borrowers.

SECTION 2.11.                     Mandatory Prepayments.

(a)                On each date on which the Commitments are reduced pursuant to
Section 2.08, the Borrowers shall repay or prepay such principal amount of the
outstanding Loans, if any (together with interest accrued thereon and any amount
required to be paid pursuant to Section 8.05(a)), as may be necessary so that
after such payment the aggregate unpaid principal amount of the Loans does not
exceed the aggregate amount of the Commitments as then reduced. On the
Termination Date, the Borrowers shall make the payments required to be made
pursuant to Section 2.09.

(b)               On each date on which the aggregate outstanding principal
amount of all Syndicated Loans and Money Market Loans exceeds the lesser of (A)
the aggregate amount of the Commitments and (B) the Borrowing Base (the
"Excess"), the Borrowers shall repay or prepay such principal amount of the
outstanding Loans, if any (together with interest accrued thereon and any amount
due under Section 8.05(a)), by the amount of the Excess.

(c)                Each such payment or prepayment shall be applied ratably to
the Loans of the Banks outstanding on the date of payment or prepayment in the
following order of priority:(i) first, to Base Rate Loans; (ii) secondly, to
Euro-Dollar Loans; and (iii) lastly, to Money Market Loans.

SECTION 2.12.                     General Provisions as to Payments.

(a)                The Borrowers shall make each payment of principal of, and
interest on, the Loans and of fees hereunder, not later than 1:00 P.M. (Atlanta,
Georgia time) on the date when due, in Federal or other funds immediately
available in Atlanta, Georgia, to the Administrative Agent at its address
referred to in Section 9.01.  The Administrative Agent will distribute to each
Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks, such payment to be distributed by the
Administrative Agent (x) by 2:00 P.M. on the date of receipt by the
Administrative Agent, provided that such payment was received by the
Administrative Agent by 1:00 P.M. (Atlanta, Georgia time), and (y) by 2:00 P.M.
(Atlanta, Georgia time) on the date following the date of receipt by the
Administrative Agent, if such payment was received by the Administrative Agent
after 1:00 P.M. (Atlanta, Georgia time).  If the Administrative Agent shall fail
to make such distribution within the time required by the immediately preceding
sentence, such distribution shall be made together with interest thereon, for
each day during the period from the date such distribution should have been so
made until the date such distribution actually is made, at a rate per annum
equal to the Federal Funds Rate.

(b)               Whenever any payment of principal of, or interest on, the Base
Rate Loans or Money Market Loans or of fees hereunder shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  

(c)                All payments of principal, interest and fees and all other
amounts to be made by the Borrowers pursuant to this Agreement with respect to
any Loan or fee relating thereto shall be paid without deduction for, and free
from, any tax, imposts, levies, duties, deductions, or withholdings of any
nature now or at anytime hereafter imposed by any governmental authority or by
any taxing authority thereof or therein excluding in the case of each Bank,
taxes imposed on or measured by its net income, and franchise taxes imposed on
it, by the jurisdiction under the laws of which such Bank is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Bank's applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, imposts, levies, duties, deductions or withholdings of any
nature being "Taxes").  In the event that the Borrowers are required by
applicable law to make any such withholding or deduction of Taxes with respect
to any Loan or fee or other amount, the Borrowers shall pay such deduction or
withholding to the applicable taxing authority, shall promptly furnish to any
Bank in respect of which such deduction or withholding is made all receipts and
other documents evidencing such payment and shall pay to such Bank additional
amounts as may be necessary in order that the amount received by such Bank after
the required withholding or other payment shall equal the amount such Bank would
have received had no such withholding or other payment been made.

Each Bank which is not organized under the laws of the United States or any
state thereof agrees, as soon as practicable after receipt by it of a request by
the Borrowers to do so, to file all appropriate forms and take other appropriate
action to obtain a certificate or other appropriate document from the
appropriate governmental authority in the jurisdiction imposing the relevant
Taxes, establishing that it is entitled to receive payments of principal and
interest under this Agreement and the Notes without deduction and free from
withholding of any Taxes imposed by such jurisdiction; provided that if it is
unable, for any reason, to establish such exemption, or to file such forms and,
in any event, during such period of time as such request for exemption is
pending, the Borrowers shall nonetheless remain obligated under the terms of the
immediately preceding paragraph.

In the event any Bank receives a refund of any Taxes paid by the Borrowers
pursuant to this Section 2.12(c), it will pay to the Borrowers the amount of
such refund promptly upon receipt thereof;   provided that if at any time
thereafter it is required to return such refund, the Borrowers shall promptly
repay to it the amount of such refund.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers and the Banks
contained in this Section 2.12(c) shall be applicable with respect to any
Participant, Assignee or other Transferee, and any calculations required by such
provisions (i) shall be made based upon the circumstances of such Participant,
Assignee or other Transferee, and (ii) constitute a continuing agreement and
shall survive the termination of this Agreement and the payment in full or
cancellation of the Notes.

SECTION 2.13.                     Computation of Interest and Fees.

Interest on Base Rate Loans and Money Market Loans shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  Interest on Euro-Dollar
Loans shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed, calculated as to each Interest Period from and
including the first day thereof to but excluding the last day thereof. 
Commitment fees and any other fees payable hereunder shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

ARTICLE III

CONDITIONS TO BORROWINGS

SECTION 3.01.                      Conditions to First Borrowing.

The obligation of each Bank to make a Syndicated Loan on the occasion of the
first Borrowing is subject to the satisfaction of the conditions set forth in
Section 3.02 and receipt by the Administrative Agent of the following (as to the
documents described in paragraphs (a), (c),(d) and (e) below, in sufficient
number of counterparts for delivery of a counterpart to each Bank and retention
of one counterpart by the Administrative Agent):

(a)                from each of the parties hereto of either (i) a duly executed
counterpart of this Agreement signed by such party or (ii) a facsimile
transmission of such executed counterpart, with the original to be sent to the
Administrative Agent by overnight courier);

(b)               a duly executed Syndicated Loan Note and Money Market Loan
Note for the account of Wells Fargo Bank, N.A., SunTrust Bank, and Wachovia
Bank, National Association complying with the provisions of Section 2.04 and a
duly executed Guaranty and Contribution Agreement, and each Bank holding the
Original Notes, shall continue to hold such Original Notes evidencing the Loans
hereunder;

(c)                an opinion letter (i) (together with any opinions of local
counsel relied on therein) of Goodwin Procter LLP, counsel for the Borrowers,
dated as of the Closing Date, in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, the forms attached hereto
as    Exhibit B and covering such additional matters relating to the
transactions contemplated hereby as the Administrative Agent or any Bank may
reasonably request;

(d)               an opinion of Jones, Day, Reavis & Pogue, special counsel for
the Administrative Agent, dated as of the Closing Date, substantially in the
form of   Exhibit C and covering such additional matters relating to the
transactions contemplated hereby as the Administrative Agent may reasonably
request;

(e)                a certificate (the "Closing Certificate") substantially in
the form of     Exhibit G, dated as of the Closing Date, signed by an Executive
Officer (other than the Secretary), to the effect that (i) no Default has
occurred and is continuing on the date of the first Borrowing and (ii) the
representations and warranties of the Borrowers contained in Article IV are true
on and as of the date of the first Borrowing hereunder;

(f)                 all documents which the Administrative Agent or any Bank may
reasonably request relating to the existence of the Borrowers, the corporate
authority for and the validity of this Agreement, the Notes and the Guaranty,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent, including, without limitation, certificates of
incumbency of the General Partner and of each Guarantor, signed by the Secretary
or an Assistant Secretary of the General Partner and each Guarantor, in form and
substance satisfactory to the Administrative Agent (the "Officer's
Certificate"), certifying as to the names, true signatures and incumbency of the
officer or officers of the General Partner and Guarantor authorized to execute
and deliver the Loan Documents on behalf of the Borrowers or Guarantors, and
certified copies of the following items:

                    (i)                  for the Parent (1) its Certificate of
Limited Partnership and all amendments thereto, issued by the Secretary of State
of Delaware (or its certificate that there have been no amendments thereto since
the date of the Original Agreement and that it is still in full force and
affect); (2) its Fourth Amended and Restated Partnership Agreement dated as of
November 12, 1998 and all amendments thereto and (3) its Application for
Registration as a Foreign Limited Partnership and all amendments thereto, filed
in the office of the Secretary of State of Texas (or its certificate that there
have been no amendments thereto since the date of the Original Agreement and
that it is still in full force and affect);

                    (ii)                for the General Partner, (1) its
Certificate of Incorporation and all amendments thereto, issued by the Secretary
of State of Texas (or its certificate that there have been no amendments thereto
since the date of the Original Agreement and that it is still in full force and
affect), (2) its Bylaws and all amendments thereto (or its certificate that
there have been no amendments thereto since the date of the Original Agreement
and that it is still in full force and affect) and (3) a Certificate of
Existence issued by the Secretary of State of Texas;

                    (iii)               for GBP, (1) its Declaration of Trust
and all amendments thereto (or its certificate that there have been no
amendments thereto since the date of the Original Agreement and that it is still
in full force and affect) and (2) its Bylaws and all amendments thereto (or its
certificate that there have been no amendments thereto since the date of the
Original Agreement and that it is still in full force and affect); and

(g)                for Gables-TN, its Operating Agreement dated December 30,
1999 and all amendments thereto; and

(h)                receipt of the fees required to be paid on the Closing Date
pursuant to Sections 2.07.

The initial Borrowing hereunder shall include Loans in an amount which is
sufficient to pay in full all existing principal of and accrued and unpaid
interest of all Syndicated Loans outstanding under the Original Agreement on the
Closing Date, and all amounts payable pursuant to Section 7.05 with respect
thereto, and to the extent that any Bank has any Syndicated Loans to be so
repaid, its funding of such initial Loans shall be made pursuant to Section
2.02(d). All Money Market Loans of any Bank which outstanding under the Original
Agreement on the Closing Date shall be deemed to be evidenced by the new Money
Market Loan Note issued to such Bank pursuant to Section 3.01(b).

SECTION 3.02.                     Conditions to All Borrowings.

The obligation of each Bank to make a Syndicated Loan or Money Market Loan, as
the case may be, on the occasion of each Borrowing is subject to the
satisfaction of the following conditions except as expressly provided in the
last sentence of this Section 3.02:

(a)                receipt by the Administrative Agent of a Notice of Borrowing
or notification pursuant to Section 2.03(e) of acceptance of one or more Money
Market Quotes, as applicable.

(b)               the fact that, immediately before and after such Borrowing, no
Default shall have occurred and be continuing;

(c)                the fact that the representations and warranties of the
Borrowers contained in Article IV of this Agreement shall be true on and as of
the date of such Borrowing; and

(d)               the fact that, immediately after such Borrowing, the
conditions set forth in clauses (i) and (ii) of Section 2.01 shall have been
satisfied.

Each Syndicated Borrowing and each Money Market Borrowing hereunder shall be
deemed to be a representation and warranty by the Borrowers on the date of such
Borrowing as to the truth and accuracy of the facts specified in paragraphs (b),
(c) and (d) of this Section; provided that if such Borrowing is a Syndicated
Borrowing which consists solely of a Refunding Loan, such Borrowing shall not be
deemed to be such a representation and warranty to the effect set forth in
Section 4.04(b) as to any event, act or condition having a Material Adverse
Effect which has theretofore been disclosed in writing by the Borrowers to the
Banks.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrowers and (by incorporation by reference in the Guaranty) the
Guarantors, as expressly stated, each represent and warrant that:

SECTION 4.01.                    Partnership or Corporate Existence and Power.

The Parent is a limited partnership duly created and validly existing under the
laws of Delaware, Gables-TN is a general partnership duly created and validly
existing under the laws of Tennessee, GBP is a trust duly created, validly
existing and in good standing under the laws of Maryland, the General Partner is
a corporation duly organized, validly existing and in good standing under the
laws of Texas, and each of the foregoing is duly qualified to transact business
in every jurisdiction where, by the nature of its business, such qualification
is necessary, and has all partnership powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where any such failure does not have and is not reasonably
expected to cause a Material Adverse Effect.

SECTION 4.02.                     Partnership or Corporate and Governmental
Authorization; No Contravention.

The execution, delivery and performance by the Borrowers of this Agreement, the
Notes and the other Loan Documents and by the Guarantors of the Guaranty (i) are
within the Borrowers' partnership powers and the Guarantor's respective
corporate powers, (ii) have been duly authorized by all necessary partnership or
corporate action, (iii) require no action by or in respect of or filing with,
any governmental body, agency or official, other than filings required by
federal or state securities laws with respect to this Agreement (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of limited partnership or partnership agreement
of the Borrowers or the articles of incorporation or by-laws of any Guarantor or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrowers, any Guarantor or any other Subsidiaries,
and (v) do not result in the creation or imposition of any Lien on any asset of
the Borrowers, any Guarantor or any other Subsidiaries.

SECTION 4.03.                     Binding Effect.

This Agreement constitutes a valid and binding agreement of the Borrowers
enforceable in accordance with its terms, and the Notes, the Guaranty and the
other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Borrowers and
the Guarantors parties thereto, enforceable in accordance with their respective
terms,   provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to bankruptcy, insolvency and similar
laws affecting the enforcement of creditors' rights generally.

SECTION 4.04.                     Financial and Property Information.

(a)                The balance sheet of GBP and the consolidated balance sheet
of the Parent and its Consolidated Subsidiaries as of December 31, 2001 and the
related consolidated statements of income, shareholders' equity and cash flows
for the Fiscal Year then ended, in the case of GBP reported on by Arthur
Andersen LLP, copies of which have been delivered to each of the Banks, and the
unaudited financial statement of GBP and consolidated financial statements of
the Parent for the interim period ended March 31, 2002 copies of which have been
delivered to each of the Banks, fairly present, in all material respects, in
conformity with GAAP, subject in the case of quarterly statements to normal year
end audit adjustments, the consolidated financial position of GBP and the Parent
and its Consolidated Subsidiaries, respectively, as of such dates and their
consolidated results of operations and cash flows for such periods stated.

(b)               Since December 31, 2001, there has been no event, act,
condition or occurrence having a Material Adverse Effect.

(c)                All material information concerning the Properties which has
been furnished to the Banks by the Parent is true and correct in all material
respects.

SECTION 4.05.                     No Litigation

There is no action, suit or proceeding pending, or to the knowledge of the
Executive Officers, threatened, against or affecting the Borrowers, any
Guarantor or any other Subsidiaries before any court or arbitrator or any
governmental body, agency or official which has or is reasonably expected to
cause a Material Adverse Effect or which in any manner draws into question the
validity of or is reasonably expected to impair the ability of the Borrowers or
any Guarantor to perform its obligations under, this Agreement, the Notes, the
Guaranty or any of the other Loan Documents.  

SECTION 4.06.                     Compliance with ERISA.

(a)                The Parent and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and have not
incurred any liability to the PBGC or a Plan under Title IV of ERISA, except
where any such failure does not involve an aggregate amount in excess of
$2,500,000.

(b)               Neither the Parent nor any member of the Controlled Group is
or ever has been obligated to contribute to any Multiemployer Plan.

SECTION 4.07.                     Compliance with Laws; Payment of Taxes.

The Borrowers, the Guarantors and the other Subsidiaries are in compliance with
all applicable laws, regulations and similar requirements of governmental
authorities, except where (i) such compliance is being contested in good faith
through appropriate proceedings or (ii) any failure to comply does not have and
is not reasonably expected to cause a Material Adverse Effect.  There have been
filed on behalf of the Borrowers, the Guarantors  and the other Subsidiaries all
Federal, state and local income, excise, property and other tax returns which
are required to be filed by them and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of the Borrowers, the
Guarantors or any other Subsidiary have been paid, except:  (A) ad valorem taxes
not due and payable; and (B) other liabilities, if (1) they are being contested
in good faith and against which the Borrowers, Guarantor or Subsidiary has set
up reserves in accordance with GAAP, or (2) the aggregate amount involved is not
in excess of $2,500,000.  The charges, accruals and reserves on the books of the
Borrowers, the Guarantors and the other Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrowers and the
Guarantors, adequate.  United States income tax returns of GBP for the 1994
Fiscal Year have been timely filed.  GBP has received no written communication
from the Internal Revenue Service regarding such returns.

SECTION 4.08.                     Subsidiaries.

The Parent has no Subsidiaries except for those Subsidiaries listed on Schedule
4.08, as supplemented from time to time, which accurately sets forth each such
Subsidiary's complete name and jurisdiction of incorporation.

SECTION 4.09.                     Investment Company Act.

Neither the Borrowers, the Guarantors nor any other Subsidiaries is an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 4.10.                     Public Utility Holding Company Act.

Neither the Borrowers, any Guarantor nor any Subsidiary is a "holding company",
or a "subsidiary company" of a "holding company", or an "affiliate" of a
"holding company" or of a "subsidiary company" of a "holding company", as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended.

SECTION 4.11.                     Ownership of Property.

Each of the Borrowers, the Guarantors and the Subsidiaries has title to its
properties sufficient for the conduct of its business, except where any such
failure does not have and is not reasonably expected to cause a Material Adverse
Effect.

SECTION 4.12.                     No Default.

Neither the Borrowers, the Guarantors nor any of the Subsidiaries is in default
under or with respect to any agreement, instrument or undertaking to which it is
a party or by which it or any of its property is bound which has or is
reasonably expected to cause a Material Adverse Effect.  No Default or Event of
Default has occurred and is continuing.

SECTION 4.13.                     Full Disclosure.

All information heretofore furnished by the Borrowers or any Guarantor to the
Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrowers to the Administrative Agent or any Bank
will be, true, accurate and complete in all material respects or based on
reasonable estimates on the date as of which such information is stated or
certified.  The Borrowers and the Guarantors have disclosed to the Banks in
writing any and all facts which have had or are reasonably expected to cause a
Material Adverse Effect.

SECTION 4.14.                     Environmental Matters.

(a)                Neither the Borrowers, the Guarantors nor any other
Subsidiary is, to the knowledge of the Executive Officers, subject to any
Environmental Liability which has had or is reasonably expected to cause a
Material Adverse Effect and neither the Borrowers, the Guarantors nor any other
Subsidiary has been designated as a potentially responsible party under CERCLA
or under any state statute similar to CERCLA, except as disclosed in writing to
the Administrative Agent (and the Administrative Agent shall promptly furnish a
copy of any such disclosure to the Banks).  None of the Properties has been
identified on any current or proposed (i) National Priorities List under 40
C.F.R. 300, (ii) CERCLIS list or (iii) any list arising from a state statute
similar to CERCLA, except as disclosed in writing to the Administrative Agent,
if any such disclosures have been made.

(b)               No Hazardous Materials have been permitted or are being
permitted to be used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, managed or otherwise handled at, or shipped or
transported to or from the Properties or are otherwise present at, on, in or
under the Properties, or, to the best of the knowledge of the Executive
Officers, at or from any adjacent site or facility, except for Hazardous
Materials, such as cleaning solvents, pesticides and other materials used,
stored, disposed of, managed, or otherwise handled in all material respects in
compliance with all applicable Environmental Requirements and except as
disclosed in writing to the Administrative Agent.

(c)                The Borrowers, each Guarantor and each of the Subsidiaries,
has procured all Environmental Authorizations necessary for the conduct of its
business, and is in compliance with all Environmental Requirements (including,
to the best knowledge of the Executive Officers, with respect to any
Environmental Releases) in connection with the operation of the Properties and
the Borrowers', each Guarantor's and each other Subsidiary's respective
businesses, except where any such failure to comply does not have and is not
reasonably expected to cause a Material Adverse Effect.

SECTION 4.15.                     Partner Interests and Capital Stock.

All Partner Interests and Capital Stock, debentures, bonds, notes and all other
securities of the Borrowers, each Guarantor and each of the other Subsidiaries
presently issued and outstanding are validly and properly issued in accordance
with all applicable laws, including, but not limited to, the "Blue Sky" laws of
all applicable states and the federal securities laws, except where any such
failure to comply does not and is not reasonably expected to cause a Material
Adverse Effect.  The issued shares of Capital Stock of the Parent's Wholly Owned
Subsidiaries are owned by the Borrower free and clear of any Lien or adverse
claim.  At least a majority of the issued shares of non-voting Capital Stock of
each of the Parent's other Subsidiaries is owned by the Parent free and clear of
any Lien or adverse claim.

SECTION 4.16.                    Margin Stock

Neither the Borrowers, any Guarantor nor any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any Loan
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, or be used for any
purpose which violates, or which is inconsistent with, the provisions of
Regulation X.

SECTION 4.17.                    Insolvency.

After giving effect to the execution and delivery of the Loan Documents and the
making of the Loans under this Agreement: (i) neither the Borrowers nor any
Guarantor will (x) be "insolvent," within the meaning of such term as used in
O.C.G.A. 18 2 22 or as defined in  101 of the "Bankruptcy Code", or Section 2 of
either the "UFTA" or the "UFCA", or as defined or used in any "Other Applicable
Law" (as those terms are defined below), or (y) be unable to pay its debts
generally as such debts become due within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA or Section 6 of the UFCA, or (z) have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA or Section 5 of the UFCA; and (ii) the obligations
of the Borrowers under the Loan Documents and with respect to the Loans will not
be rendered avoidable under any Other Applicable Law. For purposes of this
Section 4.17, "Bankruptcy Code" means Title 11 of the United States Code, "UFTA"
means the Uniform Fraudulent Transfer Act, "UFCA" means the Uniform Fraudulent
Conveyance Act, and "Other Applicable Law" means any other applicable state law
pertaining to fraudulent transfers or acts voidable by creditors, in each case
as such law may be amended from time to time.

SECTION 4.18.                     Insurance.

The Borrowers, each Guarantor and each of the Subsidiaries has (either in the
name of the Borrowers, such Guarantor or in such other Subsidiary's own name),
with financially sound and reputable insurance companies having an A.M. Best
rating of B+ or better, insurance on all its property in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies of established repute engaged in the same or similar
business.

TSECTION 4.19.                      Real Estate Investment Trust

GBP is qualified under the Code as a real estate investment trust.

ARTICLE V

COVENANTS

The Borrowers and (by incorporation by reference in the Guaranty) the Guarantors
agree that, so long as any Bank has any Commitment hereunder or any amount
payable hereunder or under any Note remains unpaid:

SECTION 5.01.                     Information

GBP and the Borrowers will deliver to each of the Banks:

(a)                as soon as available and in any event within 90 days after
the end of each Fiscal Year, a consolidated balance sheet of GBP and its
Consolidated Subsidiaries as of the end of its Fiscal Year and the related
consolidated statements of income, shareholders' equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by    Arthur Andersen LLP, Deloitte &
Touche, or other independent public accountants of nationally recognized
standing, with such certification to be free of exceptions and qualifications as
to the scope of the audit or as to the going concern nature of the business;

(b)               as soon as available and in any event within 45 days after the
end of each of the first 3 Fiscal Quarters  of each Fiscal Year, a consolidated
balance sheet of GBP and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related statement of income and statement of cash flows
for such Fiscal Quarter and for the portion of the Fiscal Year ended at the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the previous Fiscal Year, all certified (subject to normal year-end adjustments)
as to fairness of presentation, GAAP and consistency by an Executive Officer;

(c)                simultaneously with the delivery of each set of financial
statements referred to in paragraphs (a) and (b) above, a certificate,
substantially in the form of    Exhibit F (a "Compliance Certificate"), of an
Executive Officer (i) setting forth in reasonable detail the calculations
required to establish whether the Parent was in compliance with the requirements
of Sections 5.03 through 5.09, inclusive, and Sections 5.11, 5.25, 5.27 and
5.28, on the date of such financial statements and (ii) stating whether any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the action which the Parent is taking or
proposes to take with respect thereto;

(d)               within 5 Domestic Business Days after any Executive Officer
becomes aware of the occurrence of any Default, a certificate of an Executive
Officer setting forth the details thereof and the action which the Parent is
taking or proposes to take with respect thereto;

(e)                promptly upon the mailing thereof to the holders of
beneficial ownership in GBP generally, copies of all financial statements,
reports and proxy statements so mailed;

(f)                 promptly upon the filing thereof, notice of the filing of
all registration statements (other than any registration statements on Form S-3
or Form S-8 or the  equivalent thereof) and annual, quarterly or monthly reports
(excluding Form 4, Statement of Changes in Beneficial Ownership, or its
equivalent, unless they reflect a Change in Control), any filing on Form 8-K,
and any filing pursuant to the Williams Act, which GBP shall have filed with the
Securities and Exchange Commission, and, upon the request of any Bank, copies of
any of the foregoing (other than the exhibits to any registration statements);

(g)                if and when any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any "reportable event" (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice;

(h)                within 45 Domestic Business Days after the end of each Fiscal
Quarter, a Borrowing Base Certificate as of the last day of the Fiscal Quarter
just ended;   provided, however, that at the Parent's election, Parent may, and
or at the Administrative Agent's election on not less than 10 Domestic Business
Days notice, Parent shall, submit a Borrowing Base Certificate to the
Administrative Agent on or before the twentieth Domestic Business Day after the
end of the first or second month in any Fiscal Quarter, as of the last day of
such month;

(i)                  by April 1 of each year, a report as of the end of such
Fiscal Year containing the following information: (i) a schedule of all
outstanding Debt, showing for each component of Debt, the lender, the total
commitment, the total Debt outstanding, the interest rate, if fixed, or a
statement that the interest rate floats, the term, the required amortization (if
any) and the security (if any); (ii) a schedule of all interest rate protection
agreements, showing for each such agreement, the total dollar amount, the type
of agreement (i.e. cap, collar, swap, etc.) and the term thereof; and (iii) a
development schedule of the announced development pipeline, including for each
announced development project, the project name and location, the number of
units, the expected construction start date, the expected date of delivery of
the first units, the expected stabilization date, and the total anticipated
cost.

(j)                 from time to time such additional information regarding the
financial position or business of the Borrowers and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request.

SECTION 5.02.                     Inspection of Property, Books and Records.

The Borrowers and the Guarantors will (i) keep, and cause each other
Consolidated Subsidiary to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and (ii)
permit, and cause each other Consolidated Subsidiary to permit, representatives
of any Bank at such Bank's expense prior to the occurrence of a Default and at
the Borrowers' or such Guarantor's expense after the occurrence and during the
continuance of a Default to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to  discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants.  The
Borrowers and the Guarantors agree to cooperate and assist in such visits and
inspections, in each case at such reasonable times, upon reasonable prior notice
to the Borrowers or such Guarantor and as often as may reasonably be desired.

SECTION 5.03.                     Total Secured Debt.

The amount of Total Secured Debt will not at any time exceed 40% of Adjusted
Total Assets Value.

SECTION 5.04.                    Ratio of Total Debt to Total Assets Value.

The ratio of Total Debt to Total Assets Value will not at any time exceed 0.55
to 1.00.

SECTION 5.05.                     Interest Coverage.

The ratio of (x) Consolidated Income Available for Debt Service to (y)
Consolidated Interest Expense shall at all times exceed 2.00 to 1.0, calculated
at the end of each Fiscal Quarter, based on the Fiscal Quarter just ended and
the immediately preceding three Fiscal Quarters.

SECTION 5.06.                     Restricted Payments.

The Parent's Restricted Payments in any calendar year shall not exceed 95% of
Consolidated Income Available for Distribution for such period, unless (i) the
Parent must pay out an amount in excess of 95% of Consolidated Income Available
for Distribution to permit GBP to preserve its status as a real estate
investment trust under the applicable provision of the Code, or (ii) GBP
declares one or more capital gains dividends within such calendar year (in which
event the amount of additional Restricted Payments that may be made as a result
of such declaration as provided in this clause (ii) shall not exceed the greater
of (A) the income tax liability of the Parent's partners with respect thereto
and (B) $1,500,000).  In the event that the Parent or GBP receives a public debt
rating of BBB- or better from Standard & Poors or Baa3 or better from Moody's
Investor's Service and so long as that rating is affirmed during each year, the
Parent's Restricted Payments in any calendar year will be limited to 100% of
Consolidated Income Available for Distribution for such calendar year with the
same exceptions contained in clauses (i) and (ii) of this Section 5.06.

SECTION 5.07.                     Loans or Advances

Neither the Borrowers, the Guarantors nor any other Subsidiary shall make loans
or advances to any Person except: (i) deposits required by government agencies
or public utilities; (ii) loans and advances made by Borrowers or any Guarantor
to any Guarantor or to Borrowers; (iii) loans or advances to directors, officers
and employees in the ordinary course of business in the aggregate outstanding at
any time not exceeding $1,000,000; (iv) loans or advances to employees in the
ordinary course of business which are secured by stock in GBP in the aggregate
outstanding at any time not exceeding $5,000,000; and (v) other loans or
advances made in the ordinary course of business in the aggregate outstanding at
any time not exceeding 5% of the book value of the total assets of the Parent
and its Consolidated Subsidiaries, determined in accordance with GAAP minus all
amounts outstanding under clause (iii) of this Section 5.07; provided that after
giving effect to the making of any loans, advances or deposits permitted by
clauses (i), (ii), (iii) or (iv), the Borrowers will be in full compliance with
all the provisions of this Agreement.

SECTION 5.08.                     Purchases of Stock by Guarantors

Except for purchases or acquisitions of shares of GBP's Capital Stock made for
purposes of having such shares available for purchase by GBP shareholders
pursuant to GBP's dividend reinvestment and share purchase program known as "The
Share Builder Plan", as amended as of the Closing Date and, subject to the
approval of the Required Banks (not to be unreasonably withheld), as it may
thereafter be amended, the Guarantors shall not purchase or acquire any shares
of GBP's Capital Stock during any 12 month period in excess of 10% of all GBP's
Capital Stock outstanding on the first day of such period.

SECTION 5.09.                     Investments.

Neither the Borrowers nor the Guarantors shall make Investments in any Person
except: (A) Investments in (i) direct obligations of the United States
Government, (ii) certificates of deposit issued by a commercial bank whose
credit is satisfactory to the Administrative Agent, (iii) commercial paper rated
A1 or the equivalent thereof by Standard & Poor's Corporation or P1 or the
equivalent thereof by Moody's Investors Service, Inc. and in either case
maturing within 9 months after the date of acquisition, (iv) tender bonds the
payment of the principal of and interest on which is fully supported by a letter
of credit issued by a United States bank whose long‑term certificates of deposit
are rated at least AA or the equivalent thereof by Standard & Poor's Corporation
and Aa or the equivalent thereof by Moody's Investors Service, Inc., (v) insured
money market Investments and/or (vi) Investments in debt or equity securities
rated at least BBB+ or the equivalent thereof by Standard & Poor's Corporation
or at least Baa1 or the equivalent thereof by Moody's Investors Service not
exceeding an aggregate amount outstanding at any time of $25,000,000; (B)
Investments permitted by clauses (i), (ii) and (iii) of Section 5.07 or by
Section 5.08; (C) Investments in Significant Subsidiaries; and (D) other
Investments not exceeding an aggregate amount outstanding at any time 10% of the
book value of the total assets of the Parent and its Consolidated Subsidiaries,
determined in accordance with GAAP, less loans and advances outstanding and
permitted by clause (iv) of Section 5.07.

SECTION 5.10.                     Dissolution.

Neither the Borrowers, the Guarantors nor any of the other Subsidiaries shall
suffer or permit dissolution or liquidation either in whole or in part or redeem
or retire any shares of its own stock or that of any Subsidiary, except to the
extent permitted by Section 5.11 and except for purchases by GBP of its own
Capital Stock to the extent permitted by Section 5.08, and subject to the rights
of limited partners of the Borrowers to convert or exchange their Partner
Interests in the Borrowers to stock in GBP.

SECTION 5.11.                     Consolidations, Mergers and Sales of Assets

The Borrowers and the Guarantors will not, nor will the  Borrowers permit any
other Subsidiary to, consolidate or merge with or into, or sell, lease or
otherwise transfer all or any substantial part of its assets to, any other
Person, or discontinue or eliminate any business line or segment,   provided
that

(a)                the Borrowers, any Guarantor and any other Subsidiary may
merge with another Person if (i) such Person was organized under the laws of the
United States of America or one of its states, (ii) the Borrowers or such
Guarantor or other Subsidiary is the corporation surviving such merger and (iii)
immediately after giving effect to such merger, no Default shall have occurred
and be continuing,

(b)               any Guarantor may merge with or transfer assets to another
Guarantor or either of the Borrowers (with such Borrower as the survivor of any
such merger) and any other Subsidiary may merge with or transfer assets to a
Guarantor, another Subsidiary, or either of the Borrowers (with such Borrower as
the survivor of any such merger), and

(c)                the foregoing limitation on the sale, lease or other transfer
of assets and on the discontinuation or elimination of a business line or
segment shall not prohibit,

                    (i)                  the sale of Properties whether to an
Affiliate or a third party, during any period of 12 calendar months, pursuant to
reasonable terms which are no less favorable to the Borrowers or such Subsidiary
than would be obtained in a comparable arm's length transaction with a Person
which is not an Affiliate if such sale is to an Affiliate, for fair market value
(as determined in good faith by the Board of Directors of the Borrowers or an
Executive Committee thereof), for an aggregate amount, when combined with all
other such sales pursuant to this clause (c)(i) and after deducting the amount
paid for any Properties acquired during such period, such net amount does not
exceed 15% of Total Assets Value as of the end of the Fiscal Quarter immediately
preceding the Fiscal Quarter in which such 12 calendar month period begins, or

                   (ii)                during any Fiscal Quarter, other
transfers of assets or the discontinuance or elimination of a business line or
segment (in a single transaction or in a series of related transactions) unless
the aggregate assets to be so transferred or utilized in a business line or
segment to be so discontinued, when combined with all other assets transferred,
and all other assets utilized in all other business lines or segments
discontinued, during such Fiscal Quarter and the immediately preceding 3 Fiscal
Quarters, excluding in all cases sales permitted under clause (c)(i) above,
either (x) constituted more than 5% of Consolidated Total Assets at the end of
the Fiscal Quarter immediately preceding such Fiscal Quarter, or (y) contributed
more than 5% of Consolidated Income Available for Debt Service during the 4
Fiscal Quarters immediately preceding such Fiscal Quarter.

In the case of any Subsidiary which transfers substantially all of its assets
pursuant to clause (c) of the preceding sentence, and in the case of any
Subsidiary the stock of which is being sold and with respect to which clause (c)
would have been satisfied if the transaction had been a sale of assets of such
Subsidiary, such Subsidiary may dissolve and, if it is a Guarantor, such
Subsidiaries shall be entitled to obtain from the Administrative Agent a written
release from the Guaranty, provided that it can demonstrate to the reasonable
satisfaction of the Administrative Agent that (A) it was not a Significant
Subsidiary immediately prior to such transfer of assets, and (B) it has repaid
in full all Debt owed to the Borrowers or any other Guarantor which was incurred
after the Closing Date (or such Debt has been assumed by the Borrowers or a
Significant Subsidiary), and upon obtaining such written release, it shall no
longer be a Guarantor for any purpose hereunder.

SECTION 5.12.                     Use of Proceeds.

The proceeds of the Loans may be used to provide a line of credit for
construction and acquisition financing and for general corporate and partnership
purposes of the Borrowers and the Guarantors.  No portion of the proceeds of the
Loans will be used by the Borrowers or any Guarantor (i) in connection with,
whether directly or indirectly, any tender offer for, or other acquisition of,
stock of any corporation with a view towards obtaining control of such other
corporation, unless such tender offer or other acquisition is to be made on a
negotiated basis with the approval of the Board of Directors of the Person to be
acquired or (ii) for any purpose in violation of any applicable law or
regulation.

SECTION 5.13.                     Compliance with Laws; Payment of Taxes

The Borrowers and Guarantors will, and will cause each of the other Subsidiaries
and each member of the Controlled Group to, comply with applicable laws
(including but not limited to ERISA), regulations and similar requirements of
governmental authorities (including but not limited to PBGC), except where (i)
the necessity of such compliance is being contested in good faith through
appropriate proceedings, or (ii) any failure to comply which does not have and
is not reasonably expected to cause a Material Adverse Effect.  The Borrowers
and Guarantors will, and will cause each of the other Subsidiaries to, pay
promptly when due all taxes, assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, might become a
Lien against the Property of the Borrowers, any Guarantor or any other
Subsidiary, except (A) liabilities being contested in good faith and against
which, if requested by the Administrative Agent, the Borrowers, Guarantor or
Subsidiary will set up reserves in accordance with GAAP, and (B) liabilities in
an aggregate amount for all Properties not in excess of $1,000,000.

SECTION 5.14.                     Insurance.

The Borrowers and the Guarantors will maintain, and will cause each of the other
Subsidiaries to maintain (either in the name of the Borrowers or such
Guarantor's or such other Subsidiary's own name), with financially sound and
reputable insurance companies having an A.M. Best rating of B+ or better, 
insurance on all its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies of
established repute engaged in the same or similar business.

SECTION 5.15.                     Change in Fiscal Year.

The Borrowers and the Guarantors will not, and will cause the other Subsidiaries
to not, change its Fiscal Year without the consent of the Required Banks.

SECTION 5.16.                     Maintenance of Property; Principal Business 

The Borrowers and the Guarantors shall, and shall cause each other Subsidiary
to, maintain all of its properties and assets in good condition, repair and
working order, ordinary wear and tear excepted, and maintain all Multi-Family
Property (other than Property consisting of land acquired with existing
improvements which are to be substantially demolished) in a first class manner. 
The principal business operations of the Borrowers and the Subsidiaries, taken
as a whole, will be directly or indirectly related to Multi-Family Properties.

SECTION 5.17.                     Environmental Notices.

Promptly upon any Executive Officer's becoming aware thereof, the Borrowers and
the Guarantors shall furnish to the Banks and the Administrative Agent prompt
written notice of all Environmental Liabilities, pending, threatened or
anticipated Environmental Proceedings, Environmental Notices, Environmental
Judgments and Orders, and Environmental Releases at, on, in, under or in any way
affecting the Properties or any adjacent property, which has had or is
reasonably expected to cause a Material Adverse Effect.

SECTION 5.18.                     Environmental Matters.

The Borrowers and the Guarantors will not, and will cause the other Subsidiaries
to not, and will not permit any Third Party to, use, produce, manufacture,
process, treat, recycle, generate, store, dispose of, manage at, or otherwise
handle, or ship or transport to or from the Properties any Hazardous Materials
except for Hazardous Materials such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed, managed, or otherwise handled in compliance in all material
respects with all applicable Environmental Requirements.

SECTION 5.19.                     Environmental Release.

The Borrowers and the Guarantors agree that upon any Executive Officer's
becoming aware of the occurrence of an Environmental Release at or on any of the
Properties the Borrowers will act promptly to investigate the extent of, and to
take appropriate action to remediate such Environmental Release, whether or not
ordered or otherwise directed to do so by any Environmental Authority.

SECTION 5.20.                     Transactions with Affiliates

Neither the Borrowers, the Guarantors nor any of the other Subsidiaries shall
enter into, or be a party to, any transaction with any Affiliate of the
Borrowers, such Guarantor or such other Subsidiary (which Affiliate is not GBP,
the Borrowers, a Guarantor or a Wholly Owned Subsidiary), except as permitted by
law and in the ordinary course of business and pursuant to reasonable terms
which are no less favorable to Borrowers or such Subsidiary than would be
obtained in a comparable arm's length transaction with a Person which is not an
Affiliate.

SECTION 5.21.                     Amendment of Other Agreements.

Within 90 days after the Closing Date, the Borrowers shall amend all other
agreements pertaining to credit facilities with any of the Banks so as to
conform the financial covenants contained therein to those contained in this
Agreement.

SECTION 5.22.                     Qualification as a Real Estate Investment
Trust; General Partner.

GBP shall at all times remain qualified under the Code as a real estate
investment trust and Gables GP, Inc. shall at all times be the General Partner. 
The Parent will not agree to amend or waive the requirements of Section 3.2 of
the limited partnership agreement of the Parent, as in effect on the date of
this Agreement, as such requirements are applicable to the General Partner,
without the prior written consent of the Required Banks (which consent the Banks
hereby agree not to unreasonably withhold or delay).

SECTION 5.23.                     Significant Subsidiaries to be Guarantors;
Election to Become Guarantor.

Any Subsidiary (whether existing on the Closing Date or acquired or created
thereafter) (i) must become a Guarantor promptly upon becoming a Significant
Subsidiary, and (ii) may elect to become a Guarantor at any time if it is not a
Significant Subsidiary, in each case by (x) executing and delivering to the
Administrative Agent a counterpart of the Guaranty and a counterpart of the
Contribution Agreement, thereby becoming a party to each of them, (y) delivering
to the Administrative Agent an opinion of counsel to such Subsidiary, in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion, the form attached hereto as Exhibit B (being one such satisfactory
form, but limited to such Subsidiary, and making appropriate modifications,
including references to this Agreement and to Wachovia Bank, National
Association, as Administrative Agent and as Syndication Agent, rather than to
the Original Agreement and Wachovia Bank, N.A., respectively, and excluding
paragraph 2 thereof, and (z) delivering to the Administrative Agent documents
pertaining to the Subsidiary reasonably requested by the Administrative Agent of
the types described in paragraph (f) of Section 3.01 (but making appropriate
modifications, including references to this Agreement and to Wachovia Bank,
National Association, as Administrative Agent and as Syndication Agent, rather
than to the Original Agreement and Wachovia Bank, N.A., respectively).

SECTION 5.24.                     Certain Provisions Regarding Eligible
Properties  

Neither the Borrowers nor any Consolidated Subsidiary will create, assume or
suffer to exist any Lien on any Eligible Property included in the Borrowing
Base, now owned or hereafter acquired by it, except Permitted Encumbrances.

SECTION 5.25.                     Restrictions of Certain Additional Guarantees.

Neither the Borrowers nor any of the Guarantors shall incur or permit to exist
any Guarantees of unsecured revolving Debt, other than the Guaranty made
hereunder, in an aggregate principal amount outstanding at any time of
$25,000,000 or more.

SECTION 5.26.                     Maintenance of Existence.

The Borrowers shall, and shall cause each Subsidiary to, maintain its corporate
existence and carry on its business in substantially the same manner and in
substantially the same fields as such business is now carried on and maintained.

SECTION 5.27.                     Ratio of Total Unencumbered Assets Value to
Unsecured Funded Debt.

The ratio of Total Unencumbered Assets Value to Unsecured Funded Debt will not
at any time be less than 1.75 to 1.00.

SECTION 5.28.                     Consolidated Fixed Charges Coverage Ratio

At the end of each Fiscal Quarter, the Consolidated Fixed Charges Coverage Ratio
shall not be less than 1.75 to 1.0.

ARTICLE VI

DEFAULTS

SECTION 6.01.                     Events of Default.

If one or more of the following events ("Events of Default") shall have occurred
and be continuing:

(a)                the Borrowers shall fail to pay when due any principal of any
Loan or shall fail to pay any interest on any Loan within 5 Domestic Business
Days after such interest shall become due, or shall fail to pay any fee or other
amount payable hereunder within 5 Domestic Business Days after such fee or other
amount becomes due; or

(b)               the Borrowers or any Guarantor shall fail to observe or
perform any covenant contained in Sections 5.01(c), 5.02(ii), 5.03 through 5.12,
inclusive, Sections 5.22 or Sections 5.24 through 5.28; or

(c)                the Borrowers or any Guarantor shall fail to observe or
perform any covenant or agreement contained in this Agreement or any other Loan
Document (other than those covered by paragraph (a) or (b) above) and such
failure shall not have been cured within 30 days after the earlier to occur of
(i) written notice thereof has been given to the Borrowers or such Guarantor by
the Administrative Agent at the request of any Bank or (ii) an Executive Officer
or such Guarantor otherwise becomes aware of any such failure; or

(d)               any representation, warranty, certification or statement made
by the Borrowers or any Guarantor in Article IV of this Agreement or in any
other Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement or any other Loan Document shall prove to
have been incorrect or misleading in any material respect when made (or deemed
made); or

(e)                the Borrowers, GBP or any Subsidiary shall fail to make any
payment in respect of Debt outstanding (other than the Notes) when due or within
any applicable grace period, if the amount of any such Debt of the Borrowers,
GBP or any Subsidiary individually is $5,000,000 or more or if the aggregate
amount of all such Debt of the Borrowers, GBP and all Subsidiaries is
$10,000,000 or more; or

(f)                 any event or condition shall occur which results in the
acceleration of the maturity of Debt outstanding of the Borrowers, GBP or any
Subsidiary (including, without limitation, any required mandatory prepayment or
"put" of such Debt to the Borrowers or any Subsidiary) or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Debt or commitment or any Person acting on such holders' behalf to accelerate
the maturity thereof or terminate any such commitment (including, without
limitation, any required mandatory prepayment or "put" of such Debt to the
Borrowers or any Subsidiary), if the amount of any such Debt of the Borrowers,
GBP or any Subsidiary individually is $5,000,000 or more or if the aggregate
amount of all such Debt of the Borrowers, GBP and all Subsidiaries is
$10,000,000 or more; or

(g)                the Borrowers, GBP or any Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

(h)                an involuntary case or other proceeding shall be commenced
against the Borrowers, GBP or any Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrowers, GBP or any Subsidiary under the
federal bankruptcy laws as now or hereafter in effect; or

(i)                  the Borrowers or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by the
Borrowers, any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or the Borrowers or any other member of the Controlled Group shall
enter into, contribute or be obligated to contribute to, terminate or incur any
withdrawal liability with respect to, a Multiemployer Plan; or

(j)                 one or more judgments or orders for the payment of money in
an aggregate amount in excess of $1,000,000 shall be rendered against the
Borrowers or any Subsidiary and such judgment or order shall continue
unsatisfied and unstayed for a period of 30 days; or

(k)               a federal tax lien shall be filed against the Borrowers or any
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Borrowers or any Subsidiary under Section 4068 of ERISA and in
either case such lien shall remain undischarged for a period of 25 days after
the date of filing.

then, and in every such event, (i) the Administrative Agent shall, if requested
by the Required Banks, by notice to the Borrowers terminate the Commitments and
they shall thereupon terminate, (ii) the Administrative Agent shall, if
requested by the Required Banks, by notice to the Borrowers declare the Notes
(together with accrued interest thereon), and all other amounts payable
hereunder and under the other Loan Documents, to be, and the Notes, together
with accrued interest thereon, and all other amounts payable hereunder and under
the other Loan Documents shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers together with interest at the Default Rate
accruing on the principal amount thereof from and after the date of such Event
of Default, and (iii) any Bank may terminate its obligation to fund a Money
Market Loan in connection with any relevant Money Market Quote; provided that if
any Event of Default specified in paragraph (g) or (h) above occurs with respect
to the Borrowers, without any notice to the Borrowers or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall automatically and without
notice become immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers
together with interest thereon at the Default Rate accruing on the principal
amount thereof from and after the date of such Event of Default. Notwithstanding
the foregoing, the Administrative Agent shall have available to it all other
remedies at law or equity, and under any of the other Loan Documents, and shall
exercise any one or all of them at the request of the Required Banks.

SECTION 6.02.                     Notice of Default.

The Administrative Agent shall give notice to the Borrowers of any Default under
Section 6.01(c) promptly upon being requested to do so by any Bank and shall
thereupon notify all the Banks thereof.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01.                     Appointment; Powers and Immunities.

(a)                Each Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as its agent hereunder and under the other Loan
Documents with such powers as are specifically delegated to the Administrative
Agent by the terms hereof and thereof, together with such other powers as are
reasonably incidental thereto.  The Administrative Agent: (a) shall have no
duties or responsibilities except as expressly set forth in this Agreement and
the other Loan Documents, and shall not by reason of this Agreement or any other
Loan Document be a trustee for any Bank; (b) shall not be responsible to the
Banks for any recitals, statements, representations or warranties contained in
this Agreement or any other Loan Document, or in any certificate or other
document referred to or provided for in, or received by any Bank under, this
Agreement or any other Loan Document, or for the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by the Borrowers to perform any of its obligations hereunder or
thereunder; (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document except to the
extent requested by the Required Banks, and then only on terms and conditions
satisfactory to the Administrative Agent, and (d) shall not be responsible for
any action taken or omitted to be taken by it hereunder or under any other Loan
Document or any other document or instrument referred to or provided for herein
or therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct.  The Administrative Agent may employ agents
and attorneys‑in‑fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The provisions of this Article VII are solely for the benefit
of the Administrative Agent and the Banks, and the Borrowers shall not have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement and under the other
Loan Documents, the Administrative Agent shall act solely as agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrowers.  The
duties of the Administrative Agent shall be ministerial and administrative in
nature, and the Administrative Agent shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Bank.  The
Administrative Agent shall administer the Loans and the Loan Documents with a
degree of care at least equal to that customarily employed by the Administrative
Agent in the administration of similar credit facilities for its own account.

(b)               Each Bank hereby designates First Union National Bank as
Syndication Agent and JPMorgan Chase Bank as Documentation Agent.  The
Syndication Agent and the Documentation Agent, in such capacities, shall have no
duties or obligations whatsoever under this Agreement or any other Loan Document
or any other document or any matter related hereto and thereto, but shall
nevertheless be entitled to all the indemnities and other protection afforded to
the Agent under this Article VII.

SECTION 7.02.                     Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopier,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants or other experts
selected by the Administrative Agent.  As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions signed by the Required
Banks, and such instructions of the Required Banks in any action taken or
failure to act pursuant thereto shall be binding on all of the Banks.

SECTION 7.03.                     Defaults.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default or an Event of Default (other than the nonpayment of principal of
or interest on the Loans) unless the Administrative Agent has received notice
from a Bank or the Borrowers specifying such Default or Event of Default and
stating that such notice is a "Notice of Default".  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default or an
Event of Default, the Administrative Agent shall give prompt notice thereof to
the Banks.  The Administrative Agent shall give each Bank prompt notice of each
nonpayment of principal of or interest on the Loans whether or not it has
received any notice of the occurrence of such nonpayment.  The Administrative
Agent shall (subject to Section 9.06) take such action hereunder with respect to
such Default or Event of Default as shall be directed by the Required Banks,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Banks.

SECTION 7.04.                     Rights of Administrative Agent and its
Affiliates as a Bank

With respect to the Loans made by the Administrative Agent and any Affiliate of
the Administrative Agent, Wachovia in its capacity as a Bank hereunder and any
Affiliate of the Administrative Agent or such Affiliate in its capacity as a
Bank hereunder shall have the same rights and powers hereunder as any other Bank
and may exercise the same as though Wachovia were not acting as the
Administrative Agent, and the term "Bank" or "Banks" shall, unless the context
otherwise indicates, include Wachovia in its individual capacity and any
Affiliate of the Administrative Agent in its individual capacity.  The
Administrative Agent and any Affiliate of the Administrative Agent may (without
having to account therefor to any Bank) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Borrowers (and any of the Borrowers' Affiliates) as if Wachovia were not acting
as the Administrative Agent, and the Administrative Agent and any Affiliate of
the Administrative Agent may accept fees and other consideration from the
Borrowers (in addition to any agency fees and arrangement fees heretofore agreed
to between the Borrowers and the Administrative Agent) for services in
connection with this Agreement or any other Loan Document or otherwise without
having to account for the same to the Banks.

SECTION 7.05.                     Indemnification.

Each Bank severally agrees to indemnify the Administrative Agent, to the extent
the Administrative Agent shall not have been reimbursed by the Borrowers,
ratably in accordance with its Commitment, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, counsel fees and disbursements) or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (excluding, unless an Event of Default has
occurred and is continuing, the normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or any such other documents; provided that
no Bank shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

SECTION 7.06.                     Consequential Damages.

THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY BANK, THE
BORROWERS OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 7.07.                     Payee of Note Treated as Owner

The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent and the provisions of Section 9.08(c) have been satisfied.  Any requests,
authority or consent of any Person who at the time of making such request or
giving such authority or consent is the holder of any Note shall be  conclusive
and binding on any subsequent holder, transferee or assignee of that Note or of
any Note or Notes issued in exchange therefor or replacement thereof.

SECTION 7.08.                     Nonreliance on Administrative Agent and Other
Banks

Each Bank agrees that it has, independently and without reliance on the
Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrowers and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Loan Documents.  The
Administrative Agent shall not be required to keep itself (or any Bank) informed
as to the performance or observance by the Borrowers of this Agreement or any of
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the properties or books of the Borrowers or any
other Person.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder or under the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the affairs, financial condition or business of the
Borrowers or any other Person (or any of their Affiliates) which may come into
the possession of the Administrative Agent; provided, that the Administrative
Agent shall make available to any Bank, upon its request, (i) copies of the
Administrative Agent's records with respect to all sums received or expended by
the Administrative Agent in connection with the Loans and the Loan Documents,
(ii) information as to the amount of the then outstanding Loans, and (iii)
copies of any documents pertaining to an Eligible Property requested by such
Bank and held by the Administrative Agent pursuant to Section 5.24(b).  

SECTION 7.09.                     Failure to Act.

Except for action expressly required of the Administrative Agent hereunder or
under the other Loan Documents, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction by the Banks of their
indemnification obligations under Section 7.05 against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking,
continuing to take, or failing to take any such action.

SECTION 7.10.                     Resignation or Removal of Administrative Agent

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Banks and the Borrowers and the Administrative Agent may be
removed at any time with or without cause by the Required Banks.  Upon any such
resignation or removal, the Required Banks shall have the right to appoint a
successor Administrative Agent, subject to the approval of the Borrowers, which
approval shall not be unreasonably withheld or delayed; provided, however, that
no such approval of the Borrowers shall be required if (i) the successor is a
Bank or (ii) a Default or Event of Default is in existence.  If no successor
Administrative Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent's notice of resignation or the Required Banks' removal of
the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Banks, appoint a successor  Administrative Agent, subject to
the approval of the Borrowers, which approval shall not be unreasonably withheld
or delayed; provided, however, that no such approval of the Borrowers shall be
required if (i) the successor is a Bank or (ii) a Default or Event of Default is
in existence.  Any successor Administrative Agent shall be a bank which has a
combined capital and surplus of at least $500,000,000.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent's resignation or removal hereunder as Administrative Agent, the provisions
of this Article VII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder.  

SECTION 7.11.                     Administrative Agent's Right to Replace
Non-Qualifying Bank

In the event that any Bank (a "Non-Qualifying Bank") shall at the end of any
quarter not qualify as a "well-capitalized" bank (within the meaning provided
therefor in 12 CFR  6, as amended from time to time) under the regulations or
policies of the Comptroller of the Currency, or the sum of its non-performing
assets and its "Other Real Estate Owned" shall be equal to more than fifty
percent (50%) of its tangible equity, the Administrative Agent, in its sole
discretion, may give notice to such Non-Qualifying Bank and to the other Banks,
with a copy to the Borrowers (the "Replacement Notice"), that it wishes to seek
one or more assignees (which may be one or more of the Banks) to assume the
Commitment of such Non-Qualifying Bank and to purchase its outstanding Loans and
Notes and interest in this Agreement, and in such event: (i) the remaining Banks
may elect to purchase ratable assignments (without any obligation so to do) from
the Non-Qualifying Bank (in the form of an Assignment and Acceptance and in
accordance with Section 9.08(c)) in accordance with their respective percentage
of the remaining aggregate Commitments, by giving notice of such election to the
Administrative Agent and the other Banks, with a copy to the Borrowers, no later
than the date (the "Initial Option Date") which is 15 days after the date of the
Replacement Notice; (ii) should any of the remaining Banks not elect on or
before the Initial Option Date to purchase such an assignment, then, such other
remaining Banks shall be entitled to purchase an assignment from Non-Qualifying
Bank which includes the ratable interest that was otherwise available to such
non-purchasing remaining Bank or Banks, by giving notice of such election to the
Administrative Agent and the other Banks, with a copy to the Borrowers, within
15 days after the Initial Option Date; and (iii) if and to the extent that the
remaining Banks have not elected to purchase such an assignment, the
Administrative Agent may find another assignee to purchase such assignment. 
Each Non-Qualifying Bank agrees to sell its Commitment, Loans, Notes and
interest in this Agreement by an Assignment and Acceptance in accordance with
Section 9.08(c) to any such assignee or assignees for an amount equal to the sum
of the outstanding unpaid principal of and accrued interest on such Loans and
Notes, plus all other fees and amounts (including, without limitation, any
compensation claimed by such Non-Qualifying Bank under Section 2.12(c) or this
Section 7.11) due such Non-Qualifying Bank hereunder calculated, in each case,
to the date such Loans, Notes and interest are purchased.  Upon such sale or
prepayment, and assumption by the assignee or assignees of the Non-Qualifying
Bank's Commitment, such Non-Qualifying Bank shall have no further Commitment or
other obligation to the Borrowers hereunder or under any Note.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES; COMPENSATION

SECTION 8.01.                     Basis for Determining Interest Rate Inadequate
or Unfair

If on or prior to the first day of any Interest Period:

(a)                the Administrative Agent determines that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or

(b)               the Required Banks advise the Administrative Agent that the
London Interbank Offered Rate, as determined by the Administrative Agent will
not adequately and fairly reflect the cost to such Banks of funding the relevant
Euro-Dollar Rate Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Banks, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans specified in such notice
shall be suspended.  Unless the Borrowers notify the Administrative Agent at
least 2 Domestic Business Days before the date of any Euro-Dollar Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

SECTION 8.02.                     Illegality.

If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein or any existing or future law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof (any such agency being referred to as
an "Authority" and any such event being referred to as a "Change  of Law"), or
compliance by any Bank (or its Lending Office) with any request or directive
(whether or not having the force of law) of any Authority shall make it unlawful
or impossible for any Bank (or its Lending Office) to make, maintain or fund its
Euro-Dollar Loans and such Bank shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrowers, whereupon until such Bank notifies the Borrowers and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans shall be
suspended.  Before giving any notice to the Administrative Agent pursuant to
this Section, such Bank shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank.  If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrowers shall immediately prepay in full the then outstanding
principal amount of each Euro‑Dollar Loan of such Bank, together with accrued
interest thereon and any amount due such Bank pursuant to Section 8.05(a). 
Concurrently with prepaying each such Euro-Dollar Loan, the Borrowers shall
borrow a Base Rate Loan in an equal principal amount from such Bank (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.  

SECTION 8.03.                     Increased Cost and Reduced Return.

(a)                If after the date hereof, a Change of Law or compliance by
any Bank (or its Lending Office) with any request or directive (whether or not
having the force of law) of any Authority:

                    (i)                  shall impose, modify or deem applicable
any reserve, special deposit or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Lending Office); or

                   (ii)                shall impose on any Bank (or its Lending
Office) or on the United States market for certificates of deposit or the London
interbank market any other condition affecting its Fixed Rate Loans, its Notes
or its obligation to make Fixed Rate Loans;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Lending Office) under
this Agreement or under its Notes with respect thereto, by an amount deemed by
such Bank to be material, then, within 15 days after demand by such Bank (with a
copy to the Administrative Agent), the Borrowers shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction.  

(b)               If any Bank shall have determined that after the date hereof
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof, or compliance by any Bank (or its Lending Office) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any Authority, has or would have the effect of reducing the
rate of return on such Bank's capital as a consequence of its obligations
hereunder to a level below that which such Bank could have achieved but for such
adoption, change or compliance (taking into consideration such Bank's policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank, the
Borrowers shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.

(c)                Each Bank will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank.  A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or  amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error.  In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

(d)               The provisions of this Section 8.03 shall be applicable with
respect to any Participant, Assignee or other Transferee, and any calculations
required by such provisions shall be made based upon the circumstances of such
Participant, Assignee or other Transferee.

SECTION 8.04.                     Base Rate Loans Substituted for Affected
Euro-Dollar Loans

If (i) the obligation of any Bank to make or maintain any Euro-Dollar Loans has
been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03, and the Borrowers shall, by at least 5
Euro-Dollar Business Days' prior notice to such Bank, through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrowers that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a)                all Loans which would otherwise be made by such Bank as
Euro-Dollar Loans shall be made instead as Base Rate Loans, and interest and
principal on such Loans shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks, and

(b)               after each of its Euro-Dollar Loans has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Loans shall be applied to repay its Base Rate Loans instead.

SECTION 8.05.                     Compensation.  

Upon the request of any Bank, delivered to the Borrowers and the Administrative
Agent, the Borrowers shall pay to such Bank such amount or amounts as shall
compensate such Bank for any loss, cost or expense incurred by such Bank as a
result of:

(a)                any payment or prepayment (pursuant to Section 2.10, 2.11,
6.01, 8.02 or otherwise) of a Fixed Rate Loan on a date other than the last day
of an Interest Period for such Loan; or

(b)               any failure by the Borrowers to prepay a Euro-Dollar Loan on
the date for such prepayment specified in the relevant notice of prepayment
hereunder; or

(c)                any failure by the Borrowers to borrow a Fixed Rate Loan on
the date for the Fixed Rate Borrowing of which such Fixed Rate Loan is a part
specified in the applicable Notice of Borrowing delivered pursuant to Section
2.02 or notification of acceptance of Money Market Quotes pursuant to Section
2.03(e);

such compensation to include, without limitation, if such Fixed Rate Loan is a
Euro-Dollar Loan, an amount equal to the excess, if any, of (x) the amount of
interest which would have accrued on the amount so paid or prepaid or not
prepaid or borrowed for the period from the date of such payment, prepayment or
failure to prepay or borrow to the last day of the then current Interest Period
for such Fixed Rate Loan (or, in the case of a failure to prepay or borrow, the
Interest Period for such Fixed Rate Loan which would have commenced on the date
of such failure to prepay or borrow) at the applicable rate of interest for such
Fixed Rate Loan provided for herein over (y) the amount of interest (as
reasonably determined by such Bank) such Bank would have paid on deposits in
Dollars of comparable amounts having terms comparable to such period placed with
it by leading banks in the London interbank market.

ARTICLE IX

MISCELLANEOUS  

SECTION 9.01.                     Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including telecopier or similar writing) and shall be given to such
party at its address or telecopier number set forth on the signature pages
hereof or such other address or telecopier number as such party may hereafter
specify for the purpose by notice to each other party.  Each such notice,
request or other communication shall be effective (i) if given by telecopier,
when such telecopy is transmitted to the telecopier number specified in this
Section and the confirmation is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article IX shall not be effective until
received.

SECTION 9.02.                     No Waivers.

No failure or delay by the Administrative Agent or any Bank in exercising any
right, power or privilege hereunder or under any Note or other Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.03.                     Expenses; Documentary Taxes.

The Borrowers shall pay (i) all out-of-pocket expenses of the Administrative
Agent, including fees and disbursements of Jones, Day, Reavis & Pogue, special
counsel for the Banks and the Administrative Agent, in connection with the
preparation of this Agreement and the other Loan Documents, any waiver or
consent hereunder or thereunder or any amendment hereof or thereof or any
Default or alleged Default hereunder or thereunder, (ii) legal fees up to but
not in excess of $10,000, plus expenses, incurred by each Bank in connection
with the preparation of this Agreement and the other Loan Documents and (iii) if
a Default occurs, all out-of-pocket expenses incurred by the Administrative
Agent and the Banks, including fees and disbursements of counsel, in connection
with such Default and collection and  other enforcement proceedings resulting
therefrom, including out-of-pocket expenses incurred in enforcing this Agreement
and the other Loan Documents.  The Borrowers shall indemnify the Administrative
Agent and each Bank against any transfer taxes, documentary taxes, assessments
or charges made by any Authority by reason of the execution and delivery of this
Agreement or the other Loan Documents.  The provisions of this Section 9.03 are
in addition to and not in limitation of any expense reimbursement or
indemnification provision contained in any other Loan Documents.  

SECTION 9.04.                     Indemnification.

The Borrowers shall indemnify the Administrative Agent, the Banks and each
Affiliate thereof and their respective directors, officers, employees and agents
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any actual or
proposed use by the Borrowers of the proceeds of any extension of credit by any
Bank hereunder or breach by the Borrowers of this Agreement or any other Loan
Document or from any investigation, litigation (including, without limitation,
any actions taken by the Administrative Agent or any of the Banks to enforce
this Agreement or any of the other Loan Documents) or other proceeding
(including, without limitation, any threatened investigation or proceeding)
relating to the foregoing, and the Borrowers shall reimburse the Administrative
Agent and each Bank, and each Affiliate thereof and their respective directors,
officers, employees and agents, upon demand for any expenses (including, without
limitation, legal fees) incurred in connection with any such investigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified.  The provisions of this Section 9.04 are in addition
to and not in limitation of any expense reimbursement or indemnification
provision contained in any other Loan Documents.

SECTION 9.05.                     Sharing of Setoffs.

Each Bank agrees that if it shall, by exercising any right of setoff or
counterclaim or resort to collateral security or otherwise, receive payment of a
proportion of the aggregate amount of principal and interest owing with respect
to the Note held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of all principal and interest
owing with respect to the Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks owing to such other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Notes held by the Banks owing to such other Banks
shall be shared by the Banks pro rata;   provided that (i) nothing in this
Section shall impair the right of any Bank to exercise any right of setoff or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrowers other than its indebtedness under the
Notes, and (ii) if all or  any portion of such payment received by the
purchasing Bank is thereafter recovered from such purchasing Bank, such purchase
from each other Bank shall be rescinded and such other Bank shall repay to the
purchasing Bank the purchase price of such participation to the extent of such
recovery together with an amount equal to such other Bank's ratable share
(according to the proportion of (x) the amount of such other Bank's required
repayment to (y) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.  Each of the Borrowers agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of setoff or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrowers in the amount of such participation.

SECTION 9.06.                     Amendments and Waivers.

(a)                Any provision of this Agreement, the Notes or any other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrowers and the Required Banks (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent);   provided that no such amendment or waiver shall, unless
signed by all Banks, (i) change the Commitment of any Bank or subject any Bank
to any additional obligation, (ii) change the principal of or rate of interest
on any Loan or any fees (other than fees payable to the Administrative Agent)
hereunder, (iii) change the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder, (iv) change the amount of principal,
interest or fees due on any date fixed for the payment thereof, (v) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes, or the percentage of Banks, which shall be required for the Banks or any
of them to take any action under this Section or any other provision of this
Agreement, (vi) change the manner of application of any payments made under this
Agreement or the Notes, (vii) release or substitute all or any substantial part
of the collateral (if any) held as security for the Loans, except as expressly
authorized by this Agreement or any of the other Loan Documents, (viii) release
any Guarantee given to support payment of the Loans, (ix) change the definition
of Borrowing Base in a such a way as to make it less restrictive, (x) change the
definition of Required Banks or (xi) change this Section 9.06.

(b)               The Borrowers will not solicit, request or negotiate for or
with respect to any proposed waiver or amendment of any of the provisions of
this Agreement unless each Bank shall be informed thereof by the Borrowers and
shall be afforded an opportunity of considering the same and shall be supplied
by the Borrowers with sufficient information to enable it to make an informed
decision with respect thereto.  Executed or true and correct copies of any
waiver or consent effected pursuant to the provisions of this Agreement shall be
delivered by the Borrowers to each Bank forthwith following the date on which
the same shall have been executed and delivered by the requisite percentage of
Banks.  The Borrowers will not, directly or indirectly, pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Bank (in its capacity as such) as consideration for or as an
inducement to the entering into by such Bank of any waiver or amendment of any
of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such Banks.  

SECTION 9.07.                     No Margin Stock Collateral

Each of the Banks represents to the Administrative Agent and each of the other
Banks that it in good faith is not, directly or indirectly (by negative pledge
or otherwise), relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.08.                     Successors and Assigns.

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns;   provided that the Borrowers may not assign or otherwise transfer any
of their respective rights under this Agreement.

(b)               Any Bank may at any time sell to one or more Persons (each a
"Participant") participating interests in any Loan owing to such Bank, any Note
held by such Bank, any Commitment hereunder or any other interest of such Bank
hereunder; provided that such participating interests shall be in an amount not
less than $5,000,000 and the Bank selling such participating interests must
retain at least $5,000,000.  In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank's obligations under this
Agreement shall remain unchanged, such Bank shall remain solely responsible for
the performance thereof, such Bank shall remain the holder of any such Note for
all purposes under this Agreement, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations under this Agreement.  In no event shall
a Bank that sells a participation be obligated to the Participant to take or
refrain from taking any action hereunder except that such Bank may agree that it
will not (except as provided below), without  the consent of the Participant,
agree to (i) the change of any date fixed for the payment of principal of or
interest on the related Loan or loans, (ii) the change of the amount of any
principal, interest or fees due on any date fixed for the payment thereof with
respect to the related Loan or loans, (iii) the change of the principal of the
related Loan or loans, (iv) any change in the rate at which either interest is
payable thereon or (if the Participant is entitled to any part thereof) fee is
payable hereunder from the rate at which the Participant is entitled to receive
interest or fee (as the case may be) in respect of such participation, (v) the
release or substitution of all or any substantial part of the collateral (if
any) held as security for the Loans, or (vi) the release of any Guarantee given
to support payment of the Loans.  Each Bank selling a participating interest in
any Loan, Note, Commitment or other interest under this Agreement (other than
solely with respect to a Money Market Loan or Money Market Note or participating
interest therein) shall, within 10 Domestic Business Days of such sale, provide
the Borrowers and the Administrative Agent with written notification stating
that such sale has occurred and identifying the Participant and the interest
purchased by such Participant.  The Borrowers agree that each Participant shall
be entitled to the benefits of Article IX with respect to its participation in
Loans outstanding from time to time.  

(c)                Any Bank may at any time assign to one or more banks or
financial institutions (each an "Assignee") all or a proportionate part of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents, and such Assignee shall assume all such rights and obligations,
pursuant to an Assignment and Acceptance, executed by such Assignee, such
transferor Bank and the Administrative Agent (and, in the case of an Assignee
that is not then a Bank, subject to clause (iii) below, by the Borrowers);
provided that (i) no interest may be sold by a Bank pursuant to this paragraph
(c) unless the Assignee shall agree to assume ratably equivalent portions of the
transferor Bank's Commitment, (ii) if a Bank is assigning only a portion of its
Commitment, then, the amount of the Commitment being assigned and the portion of
its Commitment being retained, if any, (each being determined as of the
effective date of the assignment) shall each be in an amount not less than
$5,000,000, (iii) except during the continuance of a Default, no interest may be
sold by a Bank pursuant to this paragraph (c) to any Assignee that is not then a
Bank (or an Affiliate of a Bank) without the consent of the Borrowers and the
Administrative Agent, which consent shall not be unreasonably withheld, and (iv)
a Bank may not have more than 2 Assignees that are not then Banks at any one
time.  Upon (A) execution of the Assignment and Acceptance by such transferor
Bank, such Assignee, the Administrative Agent and (if applicable) the Borrowers,
(B) delivery of an executed copy of the Assignment and Acceptance to the
Borrowers and the Administrative Agent, (C) payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, and (D) payment of a processing and
recordation fee of $4,000 to the Administrative Agent, such Assignee shall for
all purposes be a Bank party to this Agreement and shall have all the rights and
obligations of a Bank under this Agreement to the same extent as if it were an
original party hereto with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by the
Borrowers, the Banks or the Administrative Agent shall be required.  Upon the
consummation of any transfer to an Assignee pursuant to this paragraph (c), the
transferor Bank, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required, a new Note is issued to each of
such Assignee and such transferor Bank.

(d)               Subject to the provisions of Section 9.09, the Borrowers
authorize each Bank to disclose to any Participant, Assignee or other transferee
(each a "Transferee") and any prospective Transferee any and all financial
information in such Bank's possession concerning the Borrowers which has been
delivered to such Bank by the Borrowers pursuant to this Agreement or which has
been delivered to such Bank by the Borrowers in connection with such Bank's
credit evaluation prior to entering into this Agreement.

(e)                No Transferee shall be entitled to receive any greater
payment under Section 8.03 than the transferor Bank would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrowers' prior written consent or by reason of the provisions of
Section 8.02 or 8.03 requiring such Bank to designate a different Lending Office
under certain circumstances or at a time when the circumstances giving rise to
such greater payment did not exist.  

(f)                 Anything in this Section 9.08 to the contrary
notwithstanding, any Bank may assign and pledge all or any portion of the Loans
and/or obligations owing to it to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank,   provided that any payment in respect of such
assigned Loans and/or obligations made by the Borrowers to the assigning and/or
pledging Bank in accordance with the terms of this Agreement shall satisfy the
Borrowers' obligations hereunder in respect of such assigned Loans and/or
obligations to the extent of such payment.  No such assignment shall release the
assigning and/or pledging Bank from its obligations hereunder.

SECTION 9.09.                     Confidentiality.

Each Bank agrees to exercise commercially reasonable efforts to keep any
information delivered or  made available by the Borrowers to it which is clearly
indicated to be confidential information, confidential from anyone other than
persons employed or retained by such Bank who are or are expected to become
engaged in evaluating, approving, structuring or administering the Loans;  
provided that nothing herein shall prevent any Bank from disclosing such
information (i) to any other Bank, (ii) upon the order of any court or
administrative agency, (iii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Bank, (iv) which has been publicly
disclosed, (v) to the extent reasonably required in connection with any
litigation to which the Administrative Agent, any Bank or their respective
Affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedy hereunder, (vii) to such Bank's legal counsel
and independent auditors and (viii) to any actual or proposed Participant,
Assignee or other Transferee of all or part of its rights hereunder which has
agreed in writing to be bound by the provisions of this Section 9.09;  provided
that should disclosure of any such confidential information be required by
virtue of clause (ii) of the immediately preceding sentence, any relevant Bank
shall, to the extent permitted by law, promptly notify the Borrowers of same so
as to allow the Borrowers to seek a protective order or to take any other
appropriate action; provided, further, that, no Bank shall be required to delay
compliance with any directive to disclose any such information so as to allow
the Borrowers to effect any such action.

SECTION 9.10.                     Representation by Banks.

Each Bank hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make its Loans hereunder for its own account in the ordinary course of such
business; provided that, subject to Section 9.08, the disposition of the Note or
Notes held by that Bank shall at all times be within its exclusive control.

SECTION 9.11.                     Obligations Several.

The obligations of each Bank hereunder are several, and no Bank shall be
responsible for the obligations or commitment of any other Bank hereunder. 
Nothing contained in this Agreement and no action taken by the Banks pursuant
hereto shall be deemed to constitute the Banks to be a partnership, an
association, a joint venture or any other kind of entity.  The amounts payable
at any time hereunder to each Bank shall be a separate and independent debt, and
each Bank shall be entitled to protect and enforce its rights arising out of
this Agreement or any other Loan Document and it shall not be necessary for any
other Bank to be joined as an additional party in any proceeding for such
purpose.

SECTION 9.12.                     Georgia Law.

This Agreement and each Note shall be construed in accordance with and governed
by the law of the State of Georgia.

SECTION 9.13.                     Severability.

In case any one or more of the provisions contained in this Agreement, the Notes
or any of the other Loan Documents should be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby and shall be enforced to the greatest extent permitted by law.

SECTION 9.14.                     Interest.

In no event shall the amount of interest, and all charges, amounts or fees
contracted for, charged or collected pursuant to this Agreement, the Notes or
the other Loan Documents and deemed to be interest under applicable law
(collectively, "Interest") exceed the highest rate of interest allowed by
applicable law (the "Maximum Rate"), and in the event any such payment is
inadvertently received by any Bank, then the excess sum (the "Excess") shall be
credited as a payment of principal, unless the Borrowers shall notify such Bank
in writing that they elect to have the Excess returned forthwith.  It is the
express intent hereof that the Borrowers not pay and the Banks not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by the Borrowers under applicable law.  The right to
accelerate maturity of any of the Loans does not include the right to accelerate
any interest that has not otherwise accrued on the date of such acceleration,
and the Administrative Agent and the Banks do not intend to collect any unearned
interest in the event of any such acceleration.  All monies paid to the
Administrative Agent or the Banks hereunder or under any of the Notes or the
other Loan Documents, whether at maturity or by prepayment, shall be subject to
rebate of unearned interest as and to the extent required by applicable law.  By
the execution of this Agreement, the Borrowers covenant, to the fullest extent
permitted by law, that (i) the credit or return of any Excess shall constitute
the acceptance by the Borrowers of such Excess, and (ii) the Borrowers shall not
seek or pursue any other remedy, legal or equitable , against the Administrative
Agent or any Bank, based in whole or in part upon contracting for charging or
receiving any Interest in excess of the Maximum Rate.  For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by the Administrative Agent or any Bank, all interest at any time
contracted for, charged or received from the Borrowers in connection with this
Agreement, the Notes or any of the other Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Commitments.  The Borrowers, the
Administrative Agent and each Bank shall, to the maximum extent permitted under
applicable law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as Interest and (ii) exclude voluntary prepayments and the
effects thereof.  The provisions of this Section shall be deemed to be
incorporated into each Note and each of the other Loan Documents (whether or not
any provision of this Section is referred to therein).  All such Loan Documents
and communications relating to any Interest owed by the Borrowers and all
figures set forth therein shall, for the sole purpose of computing the extent of
obligations hereunder and under the Notes and the other Loan Documents be
automatically recomputed by the Borrowers, and by any court considering the
same, to give effect to the adjustments or credits required by this Section.

SECTION 9.15.                     Interpretation.

No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto  by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

SECTION 9.16.                     Waiver of Jury Trial; Consent to Jurisdiction.

The Borrowers (a) and each of the Banks and the Administrative Agent irrevocably
waives, to the fullest extent permitted by law, any and all right to trial by
jury in any legal proceeding arising out of this Agreement, any of the other
Loan Documents, or any of the transactions contemplated hereby or thereby,
(b) submits to the nonexclusive personal jurisdiction in the State of Georgia,
the courts thereof and the United States District Courts sitting therein, for
the enforcement of this Agreement, the Notes and the other Loan Documents, (c)
waives any and all personal rights under the law of any jurisdiction to object
on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within the State of Georgia for the purpose of litigation
to enforce this Agreement, the Notes or the other Loan Documents, and (d) agrees
that service of process may be made upon it in the manner prescribed in Section
9.01 for the giving of notice to the Borrowers.  Nothing herein contained,
however, shall prevent the Administrative Agent from bringing any action or
exercising any rights against any security and against the Borrowers personally,
and against any assets of the Borrowers, within any other state or jurisdiction.

SECTION 9.17.                     Counterparts.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  

SECTION 9.18.                     Source of Funds - ERISA.

Each of the Banks hereby severally (and not jointly) represents to the Borrowers
that no part of the funds to be used by such Bank to fund the Loans hereunder
from time to time constitutes (i) assets allocated to any separate account
maintained by such Bank in which any employee benefit plan (or its related
trust) has any interest nor (ii) any other assets of any employee benefit plan. 
As used in this Section, the terms "employee benefit plan" and "separate
account" shall have the respective meanings assigned to such terms in Section 3
of ERISA.

SECTION 9.19.                     Entire Agreement.

The Loan Documents and, as between the Borrowers and the Administrative Agent,
the Administrative Agent's Letter Agreement, contain the entire agreement
between the Borrowers, the Administrative Agent and the Banks relating to the
credit transactions contemplated hereby and supersede entirely any and all prior
written or oral agreements with respect thereto; and each of the Borrowers
acknowledges and agrees that there are no contemporaneous oral agreements with
respect to the subject matter hereof.

SECTION 9.20.                     More Restrictive Agreements

Should the Borrowers or any Guarantor, while this Agreement is in effect or any
Note remains unpaid, enter into, refinance or modify the relevant documents
pertaining to any existing or future Debt for money borrowed which constitutes
revolving credit, in an amount exceeding $5,000,000 in aggregate amount to any
lender or group of lenders acting in concert with one another, pursuant to a
Loan agreement, credit agreement, note purchase agreement, indenture or other
similar instrument, which instrument includes covenants, warranties,
representations, or defaults or events of default (or any other type of
restriction which would have the practical effect of any of the foregoing,
including, without limitation, any "put" or mandatory prepayment of such debt)
other than those set forth herein or in any of the other Loan Documents, the
Borrowers shall promptly so notify the Administrative Agent and, if the
Administrative Agent, in the discretion of the Administrative Agent, shall so
request by written notice to the Borrowers, the Borrowers, the Administrative
Agent and the Required Banks (in their sole discretion and based on their
respective independent credit judgment, and subject to Section 9.06) shall
promptly amend this Agreement to incorporate some or all of such provisions,
into this Agreement and, to the extent necessary and reasonably desirable to the
Administrative Agent and the Required Banks (in their sole discretion and based
on their respective independent credit judgment, and subject to Section 7.06),
into any of the other Loan Documents, all at the election of the Administrative
Agent; provided, however, that any such amendment shall provide that, upon
cancellation or termination of the Loan agreement, credit agreement, note
purchase agreement, indenture or other instrument pertaining to such other
revolving credit (other than by reason of an event of default thereunder), so
long as no Default or Event of Default is in existence, such amendment also
shall terminate and the provisions of the Credit Agreement affected by such
amendment shall revert to the terms thereof as in effect prior to giving effect
to such amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

  GABLES REALTY LIMITED PARTNERSHIP   By:  Gables GP, Inc., its sole general
partner   By: /s/ Marvin R. Banks, Jr.               
      Marvin R. Banks, Jr.
      Senior Vice President   Gables Realty Limited Partnership
2859 Paces Ferry Road
Suite 1450
Atlanta,  Georgia   30339
Attention: Marvin R. Banks, Jr.
Telecopier number: 678-309-5589
Confirmation number: 770-438-5501   GABLES-TENNESSEE PROPERTIES, L.L.C.   By:
Gables Realty Limited Partnership, member   By: Gables GP, Inc.,
its general partner   By: /s/ Marvin R. Banks, Jr.               
      Marvin R. Banks, Jr.
      Senior Vice President   Address:
Gables Realty Limited Partnership
2859 Paces Ferry Road
Suite 1450
Atlanta,  Georgia   30339
Attention: Marvin R. Banks, Jr.
Telecopier number: 678-309-5589
Confirmation number: 770-438-5501   WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent, as Syndication Agent and as a Bank Commitment:

$40,000,000

Commitment
Percentage:

17.7778% By: /s/ Cathy Casey                                        
     Title:  Director



Lending Office
Wachovia Bank, National Association
191 Peachtree Street, N.E.
Atlanta,  Georgia   30303-1757
Attention: Real Estate Finance Division
Telecopier number: 404-332-4005
Confirmation number: 404-332-6971

 

 

 

  WACHOVIA SECURITIES, INC.,
as Arranger   By:    /s/ Cynthia O. Stanford                      Title: 
Director   Wachovia Securities, Inc.
301 South College Street
6th Floor, Mail Code:  NC-0608
Charlotte,  NC   28288-0608
Attention:  Ms. Cynthia Stanford
Telecopier number:  704-383-6037
Confirmation number:  704-383-6885         Commitment: JPMORGAN CHASE BANK
(successor by merger to Chase Bank of Texas,
National Association),
as Documentation Agent and as a Bank $40,000,000 By:    /s/  Susan M.
Tate                      Commitment
Percentage:      Title:  Vice President
Lending Office 17.7778% JPMorgan Chase Bank
707 Travis, 6th Floor North
Houston,  Texas   77002
Attention:  Susan M. Tate,
Vice President
Telecopier number:  713-216-2391
Confirmation number: 713-216-1511         Commitment: AMSOUTH BANK $33,000,000
By:      /s/ David Ellis                           Commitment
Percentage:    Title:  Commercial Loan Officer
Lending Office 14.6667% Amsouth Bank
1900 5th Avenue North
AST-9
Birmingham,  Alabama  35290
Attention:  David Ellis
Telecopier number:  205-326-4075
Confirmation number:  205-581-7646         Commitment: PNC BANK, NATIONAL
ASSOCIATION $30,000,000 By:   /s/  Wayne Robertson                           
Commitment
Percentage:      Title:  Vice President
Lending Office 13.333% PNC BANK, National Association
One PNC Plaza, 19th Floor
249 5th Avenue
Mail Stop P1-POPP-19-2
Pittsburgh,  PA   15222
Attention:  Wayne Robertson
Telecopier number: 412-762-6500
Confirmation number:  412-762-8452         Commitment: SOUTHTRUST BANK
$22,000,000 By:     /s/ Sidney Clapp                            Commitment
Percentage:      Title:  Assistant Vice President
Lending Office 9.7778% SouthTrust Bank
420 North 20th Street
Birmingham,  AL   35203
Attention:  Sidney Clapp
Telecopier number:  205-254-4183
Confirmation number: 205-254-5870         Commitment: BANK OF AMERICA, N.A.
$20,000,000 By:       /s/ Dean R. Whitehill                  Commitment
Percentage:      Title:  Vice President
Lending Office 8.8889% Bank of America, N.A.
100 North Tryon Street,  15th Floor
Charlotte,  NC   28255-0001
Attention: Dean R. Whitehill
Telecopier number: 704-388-8841
Confirmation number: 704-388-8494         Commitment: WELLS FARGO BANK, N.A.
as a Bank $20,000,000 By:      /s/ John S. Misiura                        
Commitment
Percentage:      Title:  Vice President
Lending Office   Wells Fargo Bank, N.A.
2859 Paces Ferry Road
Suite 1805
Atlanta,  Georgia  30339
Attention: Jack Misiura
Telecopier number:  770-435-2262
Confirmation number:  770-435-3800         Commitment: SUNTRUST BANK,
as a Bank $20,000,000 By:       /s/ Randall W. Havens Commitment
Percentage:      Title: First Vice President
Lending Office 8.8889% SunTrust Bank
50 Hurt Plaza, Suite 700
Atlanta,  Georgia  30303
Attention:  Mr. Randall W. Havens
Telecopier number:  404-827-6774
Confirmation number:  404-588-7742     TOTAL
COMMITMENT:   $225,000,000  